Exhibit 10.1

EXECUTION VERSION

 

 

 

$550,000,000

CREDIT AGREEMENT

Dated as of September 13, 2013

among

WEYERHAEUSER COMPANY, as Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

COBANK ACB, as Administrative Agent,

 

 

COBANK, ACB, as Sole Bookrunner,

and

COBANK, ACB, NORTHWEST FARM CREDIT SERVICES, PCA, and AMERICAN

AGCREDIT, PCA, as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   Article I. DEFINITIONS      1   

Section 1.01

     Defined Terms      1   

Section 1.02

     Terms Generally      13   

Section 1.03

     Accounting Terms; GAAP      13   

Article II. THE CREDITS

     14   

Section 2.01

     Commitments      14   

Section 2.02

     Loans      14   

Section 2.03

     Conversion and Continuation of Loans      17   

Section 2.04

     Fees      19   

Section 2.05

     Repayment of Loans; Evidence of Debt      19   

Section 2.06

     Interest on Loans      19   

Section 2.07

     Default Interest      21   

Section 2.08

     Alternate Rate of Interest      21   

Section 2.09

     Termination and Reduction of Commitments      21   

Section 2.10

     Prepayment      22   

Section 2.11

     Reserve Requirements; Change in Circumstances      22   

Section 2.12

     Change in Legality      24   

Section 2.13

     Indemnity      25   

Section 2.14

     Pro Rata Treatment      26   

Section 2.15

     Sharing of Setoffs      26   

Section 2.16

     Payments      26   

Section 2.17

     Taxes      27   

Section 2.18

     Mitigation Obligations; Replacement of Lenders      30   

Section 2.19

     Defaulting Lenders      31    Article III. REPRESENTATIONS AND WARRANTIES
     32   

Section 3.01

     Organization; Powers      32   

Section 3.02

     Authorization      32   

Section 3.03

     Enforceability      32   

Section 3.04

     Consents and Approvals      32   

Section 3.05

     Financial Statements      33   

Section 3.06

     No Material Adverse Change      33   

Section 3.07

     Title to Properties; Possession Under Leases      33   

Section 3.08

     Subsidiaries      33   

Section 3.09

     Litigation; Compliance with Laws      34   

Section 3.10

     Agreements      34   

Section 3.11

     Federal Reserve Regulations      34   

Section 3.12

     Investment Company Act      34   

Section 3.13

     Tax Returns      34   

Section 3.14

     No Material Misstatements      34   

Section 3.15

     Compliance with ERISA      35   

Section 3.16

     Environmental Matters      35   

 

i



--------------------------------------------------------------------------------

Section 3.17

     Maintenance of Insurance      36   

Section 3.18

     Ranking      36   

Article IV. CONDITIONS OF LENDING

     36   

Section 4.01

     Closing Date      36   

Section 4.02

     Funding Date      38   

Article V. AFFIRMATIVE COVENANTS

     38   

Section 5.01

     Existence; Businesses and Properties      39   

Section 5.02

     Insurance      39   

Section 5.03

     Obligations and Taxes      39   

Section 5.04

     Financial Statements, Reports, etc.      40   

Section 5.05

     Litigation and Other Notices      41   

Section 5.06

     ERISA      42   

Section 5.07

     Maintaining Records; Access to Properties and Inspections      42   

Section 5.08

     Use of Proceeds      43   

Section 5.09

     Environmental Matters      43   

Section 5.10

     Ownership Requirement      44   

Section 5.11

     Claim Agreement      45   

Section 5.12

     Farm Credit Equity      45   

Section 5.13

     Further Assurances      46   

Article VI. NEGATIVE COVENANTS

     47   

Section 6.01

     Covenants of Weyerhaeuser      47   

Article VII. EVENTS OF DEFAULT

     49   

Section 7.01

     Events of Default      49   

Article VIII. THE ADMINISTRATIVE AGENT

     52   

Section 8.01

     The Administrative Agent      52   

Section 8.02

     Other Agents      55   

Article IX. MISCELLANEOUS

     55   

Section 9.01

     Notices      55   

Section 9.02

     Survival of Agreement      56   

Section 9.03

     Binding Effect      56   

Section 9.04

     Successors and Assigns      56   

Section 9.05

     Expenses; Indemnity      60   

Section 9.06

     Right of Setoff      61   

Section 9.07

     Applicable Law      61   

Section 9.08

     Waivers; Amendment      61   

Section 9.09

     Interest Rate Limitation      63   

Section 9.10

     Entire Agreement      63   

Section 9.11

     WAIVER OF JURY TRIAL      63   

Section 9.12

     Severability      64   

Section 9.13

     Counterparts      64   

Section 9.14

     Headings      64   

 

ii



--------------------------------------------------------------------------------

Section 9.15

     Jurisdiction; Consent to Service of Process      64   

Section 9.16

     Domicile of Loans      65   

Section 9.17

     Restricted and Unrestricted Subsidiaries      65   

Section 9.18

     USA PATRIOT Act      65   

Section 9.19

     No Fiduciary Duty      66   

Section 9.20

     Most Favored Lender      66   

EXHIBITS

 

Exhibit A-1    Form of Borrowing Request Exhibit A-2    Form of Quoted Rate
Request Exhibit A-3    Form of Quoted Rate Quote Exhibit A-4    Form of Quoted
Rate Acceptance Exhibit B    Form of Administrative Questionnaire Exhibit C   
Form of Assignment and Acceptance Exhibit D-1    Form of Certification of
Financial Statements Exhibit D-2    Form of Compliance Certificate Exhibit E   
Form of Promissory Note Exhibit F    Claim Agreement

SCHEDULES

 

Schedule 2.01 Commitments Schedule 3.08 Subsidiaries of Weyerhaeuser Schedule
4.01(h) Farm Credit Equities to be Purchased on or prior to the Closing Date
Schedule 9.01 Notices Schedule 9.04(f) Voting Participants

 

iii



--------------------------------------------------------------------------------

EXECUTION VERSION

CREDIT AGREEMENT dated as of September 13, 2013 among WEYERHAEUSER COMPANY, a
Washington corporation (“Weyerhaeuser” or the “Borrower”), the lenders listed in
Schedule 2.01 (together with each assignee that becomes a party hereto pursuant
to Section 9.04, a “Lender,” and collectively, the “Lenders”), COBANK, ACB, a
federally-chartered agricultural credit bank (“CoBank”), as administrative agent
for the Lenders (in such capacity, and its successors in such capacity, the
“Administrative Agent”), COBANK, as Sole Bookrunner, and COBANK, NORTHWEST FARM
CREDIT SERVICES, PCA, a federally-chartered production credit association, and
AMERICAN AGCREDIT, PCA, a federally-chartered production credit association, as
Joint Lead Arrangers.

W I T N E S S E T H:

WHEREAS, Weyerhaeuser has requested that the Lenders enter into this Credit
Agreement to provide Weyerhaeuser with a portion of the financing necessary to
(a) repay existing indebtedness of Longview Timberlands LLC, a Delaware limited
liability company and Longview Timber, Corp., a Delaware corporation, and
(b) pay fees and expenses related thereto.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“Administrative Agent Fees” shall have the meaning given such term in
Section 2.04(a).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B hereto.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Aggregate Credit Exposure” shall mean the aggregate amounts of the Lenders’
Credit Exposures.

“Agreement” shall mean this Credit Agreement, together with all amendments,
supplements and modifications hereof.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977.

“Applicable Margin” shall have the meaning given such term in Section 2.06(c).

“Applicable Percentage” of any Lender at any time shall mean the percentage of
the Total Commitment represented by such Lender’s Commitment; provided that in
the case of Section 2.19



--------------------------------------------------------------------------------

when a Defaulting Lender shall exist, “Applicable Percentage” shall mean the
percentage of the Total Commitment (disregarding any Defaulting Lender’s
Commitment). In the event the Commitments shall have expired or been terminated,
the Applicable Percentage shall be determined on the basis of the Commitments
most recently in effect, but giving effect to assignments pursuant to
Section 9.04 and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, which
acceptance shall be governed by the terms of Section 9.04, substantially in the
form of Exhibit C.

“Base Rate” shall mean, for any day, a rate per annum determined by the
Administrative Agent on the first Business Day of each week equal to the highest
of (i) the Prime Rate in effect on such day, (ii)  1⁄2 of 1% plus the Federal
Funds Rate for such day and (iii) the Eurodollar Rate for a Eurodollar Loan with
a one-month interest period commencing on such day plus 1%, each as in effect
from time to time. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Rate, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms thereof, the Base Rate shall be determined without
regard to clause (ii) of the first sentence of this definition, until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the calculation thereof shall be effective as of
the opening of business on the first Business Day of each week and without
necessity of notice being provided to the Borrower or any other Person.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning given such term in the introductory paragraph
hereto.

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders on
a single date and as to which a single Interest Period is in effect.

“Borrowing Request” shall mean a request made pursuant to Section 2.02(e) in the
form of Exhibit A-1.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

2



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

A “Change in Control” shall be deemed to have occurred if (i) any person or
group (within the meaning of Rule 13d-5 of the SEC as in effect on the date
hereof) shall own directly or indirectly, beneficially or of record, shares
representing more than 20% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of Weyerhaeuser, (ii) a majority of the
seats (other than vacant seats) on the board of directors of Weyerhaeuser shall
at any time have been occupied by persons who were neither (A) nominated by the
management of Weyerhaeuser in accordance with its charter and by-laws, nor
(B) appointed by directors so nominated, or (iii) any person or group shall
otherwise directly or indirectly Control Weyerhaeuser.

“Claim Agreement” means the Claim Agreement dated as of September 13, 2013
executed by Weyerhaeuser and WNR in favor of the Administrative Agent for the
benefit of the Lenders and attached hereto as Exhibit F.

“Closing Date” shall mean the first date on which the conditions precedent set
forth in Section 4.01 shall have been satisfied.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder, if any, to make Loans in an aggregate principal and/or face
amount not to exceed the amount set forth in Schedule 2.01 or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its commitment,
as applicable, as the same may be permanently reduced, increased or terminated
from time to time pursuant to Section 2.09, Section 2.18, Article VII or
Section 9.04.

“Commitment Termination Date” shall mean October 31, 2013.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities or by contract, and “Controlling” and
“Controlled” shall have meanings correlative thereto.

“Credit Exposure” shall mean, with respect to each Lender, at any time, the
aggregate principal amount at such time of all outstanding Loans of such Lender
to the Borrower.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

3



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three Business Days
of the date required to be funded by it hereunder, unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied (b) notified the Borrower, the Administrative Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
cannot be satisfied, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Government Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such (or such
Government Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Dollars,” “dollars” or “$” shall mean lawful money of the United States of
America.

“Environmental Claims” shall mean any and all administrative, regulatory, or
judicial actions, suits, demand letters, claims, liens, notices of noncompliance
or violation, investigations, or proceedings relating in any way to any
Environmental Law (hereinafter referred to as “claims”) or any permit issued
under any such Environmental Law, including without limitation (a) any and all
claims by Governmental Authorities for enforcement, cleanup, removal, response,
remedial, or other actions or damages pursuant to any applicable Environmental
Law, and (b) any and all claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation, or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to health, safety, or the environment.

 

4



--------------------------------------------------------------------------------

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, codes, rules (including rules of common
law), judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, legally-binding agreements or other governmental restrictions now or
hereafter in effect relating to the environment, health, safety, Hazardous
Materials (including, without limitation, the manufacture, processing,
distribution, use, treatment, storage, Release, and transportation thereof) or
to industrial hygiene or the environmental conditions on, under or about real
property, including, without limitation, soil, groundwater, and indoor and
outdoor ambient air conditions.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Weyerhaeuser, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate in accordance with the provisions of Article
II.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate reported by Bloomberg Information Services (or on any
successor or substitute service, providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time for the purpose of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “Eurodollar Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Event of Default” shall have the meaning given such term in Article VII.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Farm Credit Equities” shall have the meaning given such term in
Section 5.12(a).

 

5



--------------------------------------------------------------------------------

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“Federal Funds Rate” shall mean, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for the day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fees” shall mean the Administrative Agent Fees and any other fees separately
agreed upon in writing between Weyerhaeuser and one or more of the Lead
Arrangers or the Lenders.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

“Funding Date” shall have the meaning given to such term in Section 2.01.

“GAAP” shall mean accounting principles generally accepted in the United States,
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, however, that the term Guarantee shall not
include endorsements for collection or deposit, in either case in the ordinary
course of business.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
flammable substances, explosives, radioactive materials, hazardous wastes,
substances or contaminants, toxic wastes, substances or contaminants, or any
other wastes, substances, contaminants or pollutants prohibited, limited or
regulated by any Governmental Authority; (b) asbestos in any form that is or
could become friable, urea formaldehyde foam insulation, transformers or other

 

6



--------------------------------------------------------------------------------

equipment that contains dielectric fluid containing levels of polychlorinated
biphenyls or radon gas; (c) any chemicals, materials or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (d) any other chemical, material, or substance, exposure to which is
prohibited, limited, or regulated by any Governmental Authority.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (f) all Guarantees by such person of
Indebtedness of others, (g) all Capital Lease Obligations of such person and
(h) all obligations of such person as an account party in respect of letters of
credit, letters of guaranty and bankers’ acceptances. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner.

“Interest Period” shall mean, (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the date of conversion of a
Borrowing of a different Type to a Eurodollar Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing or
conversion thereof, as the case may be, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect and (b) as to any Quoted Rate Borrowing comprising part of
the same Borrowing, the period commencing on the date of such Quoted Rate
Borrowing or the date of the conversion of any Eurodollar Borrowing or Base Rate
Borrowing into such Quoted Rate Borrowing and ending on the last day of the
period of time selected by the Borrower and agreed to by the Lenders; provided,
however, that if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of Eurodollar Loans, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day; provided further that (i) no Interest Period
for any Loan shall extend beyond the Maturity Date; (ii) each Interest Period
with respect to a Quoted Rate Borrowing shall be for a minimum of two years, or
if the period from the date of such Borrowing until the Maturity Date is less
than two years, for the period of time remaining until the Maturity Date; and
(iii) each Interest Period with respect to a Quoted Rate Borrowing shall
commence on (x) the date of such Borrowing with respect to any portion of a
Borrowing that will bear interest at the Quoted Rate or (y) the date of
continuation of or conversion to a Quoted Rate Borrowing with respect to an
existing Borrowing, as applicable.

“Lead Arrangers” shall mean, collectively, CoBank, Northwest Farm Credit
Services, PCA and American AgCredit, PCA.

 

7



--------------------------------------------------------------------------------

“Lender” and “Lenders” shall have the respective meanings given such terms in
the introductory paragraph hereto.

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan” shall mean any term loan made by a Lender to the Borrower as part of a
Borrowing pursuant to Section 2.01.

“Loan Documents” shall mean this Agreement, the Claim Agreement and any notes
issued in accordance with Section 2.05.

“Mandatory Convertible Debt Securities” with respect to Weyerhaeuser, shall mean
all obligations of Weyerhaeuser evidenced by bonds, notes, debentures, or other
similar instruments, which by their terms convert mandatorily into equity
interests of Weyerhaeuser no later than three years from the date of issuance of
such bonds, notes, debentures, or other similar instruments; provided that at no
time shall the aggregate outstanding principal amount of such obligations
included in the definition of “Mandatory Convertible Debt Securities,” prior to
their conversion, exceed $1,500,000,000.

“Margin Stock” shall have the meaning given such term under Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, financial condition, operations or properties of Weyerhaeuser and its
Subsidiaries, taken as a whole, (b) a materially adverse effect on the ability
of Weyerhaeuser or any of its Subsidiaries to perform its obligations under any
Loan Documents to which it is or will be a party, or (c) a materially adverse
effect on the rights and remedies available to the Administrative Agent and the
Lenders under the Loan Documents.

“Maturity Date” shall mean September 13, 2020.

“Moody’s” shall mean Moody’s Investors Service, Inc., a corporation organized
and existing under the laws of the State of Delaware, and its successors and
assigns, and if such corporation shall for any reason no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized rating agency designated by Weyerhaeuser and the
Required Lenders.

 

8



--------------------------------------------------------------------------------

“Notice of Quoted Rate Borrowing” shall have the meaning given such term in
Section 2.02(d).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Participant” shall have the meaning given such term in Section 9.04(e).

“Participant Register” shall have the meaning given such term in
Section 9.04(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Person” shall mean any natural person, corporation, business trust, joint
venture, joint stock company, trust, unincorporated organization, association,
company, partnership or government, or any agency or political subdivision
thereof.

“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA covered by Title IV of ERISA, which is maintained or
contributed to by (or to which there is an obligation to contribute of), or at
any time during the five calendar years preceding the date of this Agreement was
maintained or contributed to by (or to which there was an obligation to
contribute of), Weyerhaeuser or an ERISA Affiliate.

“Prime Rate” means a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 70% of the nation’s largest
banks, or if the Eastern Edition of The Wall Street Journal or such rate is not
published on such day, such rate as last published in the Eastern Edition of The
Wall Street Journal. In the event The Wall Street Journal ceases to publish such
rate on a regular basis, the term “Prime Rate” shall be determined on any day by
reference to such other regularly published average prime rate for such date
applicable to commercial banks as is reasonably acceptable to the Administrative
Agent. Any change in the Prime Rate shall be automatically effective on the date
such change is published, without the necessity of notice to the Borrower.

“Quoted Rate” shall mean a fixed rate of interest for a specified Interest
Period as determined and quoted by the Administrative Agent from time to time,
at the request of the Borrower and with the concurrence of the Lenders, pursuant
to Section 2.02(d).

“Quoted Rate Acceptance” shall have the meaning given such term in
Section 2.02(d).

“Quoted Rate Borrowing” shall mean a Borrowing comprised of Quoted Rate Loans.

 

9



--------------------------------------------------------------------------------

“Quoted Rate Conversion Request” shall have the meaning given such term in
Section 2.03(c).

“Quoted Rate Loan” shall mean any Loan that bears interest at a Quoted Rate.

“Quoted Rate Quote” shall have the meaning given such term in Section 2.02(d).

“Quoted Rate Request” shall have the meaning given such term in Section 2.02(d).

“Rating” shall mean, as of any date, the rating by Moody’s and S&P in effect on
such date, of the Senior Unsecured Long-Term Debt of Weyerhaeuser.

“Register” shall have the meaning given such term in Section 9.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean disposing, discharging, injecting, spilling, leaking,
dumping, emitting, escaping, emptying, seeping, placing, and the like, into or
upon any land or water or air, or otherwise entering into the environment.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA or
the regulations issued thereunder with respect to a Plan as to which the 30-day
notice requirement has not been waived by statute, regulation or otherwise.

“Required Lenders” shall mean, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate Credit
Exposure and unused Commitments at such time. With respect to any matter
requiring the approval of the Required Lenders, it is understood that Voting
Participants shall have the voting rights specified in Section 9.04(f) as to
such matter.

“Restricted Subsidiary” shall mean, with respect to Weyerhaeuser, each
Subsidiary that has not been designated as an Unrestricted Subsidiary on
Schedule 3.08 and thereafter not designated by a Financial Officer of
Weyerhaeuser as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 9.17. On the Closing Date, Weyerhaeuser and its subsidiaries shall be
deemed Restricted Subsidiaries unless a Financial Officer of Weyerhaeuser shall
have designated any of such entities as an Unrestricted Subsidiary on the
Closing Date.

 

10



--------------------------------------------------------------------------------

“Revolving Credit Agreement” shall mean that certain Revolving Credit Facility
Agreement dated as of September 11, 2013 among Weyerhaeuser and WRECO, as
Borrowers, the lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.

“Sanctioned Person” means, at any time, a (a) any Person or vessel listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State or the U.S. Department of Commerce or (b) any Person
owned or controlled by such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the U.S. Department of State
or the U.S. Department of Commerce.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a limited liability
company organized and existing under the laws of the State of New York, and its
successors and assigns, and if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “S&P” shall be deemed to
refer to any other nationally recognized rating agency designated by
Weyerhaeuser and the Required Lenders.

“SEC” shall mean the Securities and Exchange Commission or any successor.

“Senior Unsecured Long-Term Debt” shall mean the unsecured bonds, debentures,
notes or other Indebtedness of Weyerhaeuser, designated on its financial
statements as senior long-term indebtedness. In the event more than one issue of
Senior Unsecured Long Term Debt shall be outstanding at any relevant time and
different credit ratings shall have been issued by S&P or Moody’s for such
issues, Senior Unsecured Long-Term Debt shall be deemed to refer to the lowest
rated issue.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power to elect a majority
of the board of directors or more than 50% of the general partnership interests
are, at the time any determination is being made, owned, controlled or held, or
(b) which is, at the time any determination is made, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” shall mean any subsidiary of Weyerhaeuser.

“Timberlands” shall mean, at any date of determination, all real property owned
by or leased to Weyerhaeuser that is primarily used for timber production.

“Total Adjusted Shareholders’ Interest” shall mean, at any time, the amount of
the preferred, preference and common shares accounts plus (or minus in the case
of a deficit) the amount of other capital and retained earnings, in accordance
with GAAP, of Weyerhaeuser and

 

11



--------------------------------------------------------------------------------

its consolidated Subsidiaries, less treasury common shares and the aggregate net
book value (after deducting any reserves applicable thereto) of all items of the
following character which are included in the consolidated assets of
Weyerhaeuser and its consolidated Subsidiaries:

(a) investments in Unrestricted Subsidiaries; and

(b) without duplication, investments by Weyerhaeuser and its consolidated
Subsidiaries in WRECO and its consolidated Subsidiaries.

No effect shall be given for any increases or decreases attributable to
cumulative other comprehensive income resulting from the application of
Accounting Standards Codification Topic 715.

“Total Commitment” shall mean at any time the aggregate amount of the
Commitments as in effect at such time, and on the date hereof shall mean
$550,000,000.

“Total Funded Indebtedness” with respect to Weyerhaeuser shall mean, at any
time, the aggregate principal amount of all Indebtedness (other than Guarantees
by such Person of Indebtedness of others) for borrowed money or for the deferred
purchase price of property and Capital Lease Obligations of Weyerhaeuser and its
consolidated Subsidiaries, excluding (a) the Indebtedness of Unrestricted
Subsidiaries, (b) without duplication, the Indebtedness of WRECO and its
consolidated Subsidiaries, and (c) 80% of the aggregate principal amount of the
Mandatory Convertible Debt Securities outstanding at such time.

“Transactions” shall have the meaning given such term in Section 3.02.

“Transferee” shall have the meaning given such term in Section 2.17.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurodollar Rate, Base Rate or Quoted Rate applicable to any Loan.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Accounting Standards
Codification Topic 715 or Accounting Standards Codification Topic 960, as
applicable, based upon the actuarial assumptions used by the Plan’s actuary in
the most recent annual valuation of the Plan, exceeds the fair market value of
the assets allocable thereto, determined in accordance with Section 430 of the
Code or Section 431 of the Code, as applicable.

“Unrestricted Subsidiary” shall mean each Subsidiary that has been designated as
an Unrestricted Subsidiary on Schedule 3.08 and any Subsidiary which has been
designated by a Financial Officer of Weyerhaeuser as an Unrestricted Subsidiary
after the Closing Date pursuant to Section 9.17.

“Voting Participant” shall have the meaning given such term in Section 9.04(f).

 

12



--------------------------------------------------------------------------------

“Voting Participant Notification” shall have the meaning given such term in
Section 9.04(f).

“Weyerhaeuser” shall have the meaning given such term in the introductory
paragraph hereto.

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

“WNR” shall mean Weyerhaeuser NR Company.

“WRECO” shall mean Weyerhaeuser Real Estate Company, a Washington corporation.

Section 1.02 Terms Generally.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. For purposes of this Agreement, Loans may be classified and referred to
by Type (e.g., a “Eurodollar Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”). The words “hereof”,
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section, Schedule and Exhibit references are to
this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP (provided that, notwithstanding anything to the contrary
herein, all accounting or financial terms used herein shall be construed, and
all financial computations pursuant hereto shall be made, without giving effect
to any election under Accounting Standards Codification Topic 825 (or any other
Accounting Standards Codification Topic having a similar effect) to value any
Indebtedness or other liabilities of the Borrower at “fair value”, as defined
therein), as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted

 

13



--------------------------------------------------------------------------------

on the basis of GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II.

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Borrower in a single funding on
a Business Day selected by the Borrower (with at least three (3) Business Days’
prior written notice to the Administrative Agent) during the period from and
including the Closing Date to and including the Commitment Termination Date (the
actual date of funding being the “Funding Date”), in an aggregate principal
amount at any time outstanding not to exceed such Lender’s Commitment at such
time, subject, however, to the conditions that:

(a) on the Funding Date, the outstanding aggregate principal amount of all Loans
made by all Lenders at such time shall not exceed the Total Commitment; and

(b) at all times the outstanding aggregate principal amount of all Loans made by
each Lender shall equal the product of (i) the Applicable Percentage of such
Lender times (ii) the outstanding aggregate principal amount of all Loans made
pursuant to Section 2.02.

Each Lender’s Commitment is set forth opposite its name in Schedule 2.01, or in
the case of each assignee that becomes a party hereto pursuant to Section 9.04
or any subsequent assignments pursuant to Section 9.04, on the Register
maintained by the Administrative Agent pursuant to Section 9.04(c).

Once any Loans are borrowed and then paid or prepaid, they may not be
reborrowed.

Section 2.02 Loans. (a) Each Loan shall be made as part of a Borrowing on the
Funding Date consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments; provided, however, that the failure of any Lender
to make its Loan shall not in and of itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). The Loans comprising any Borrowing shall be in an
aggregate principal amount which is an integral multiple of $1,000,000 and not
less than $5,000,000 (or an aggregate principal amount equal to the remaining
balance of the available Commitments).

(b) Each Borrowing shall be comprised entirely of Eurodollar Loans, Base Rate
Loans or Quoted Rate Loans, as the Borrower may request pursuant to paragraph
(d) or (e) hereof, as applicable. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
(i) affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement and (ii)

 

14



--------------------------------------------------------------------------------

entitle such Lender to any amounts pursuant to Sections 2.11 or 2.12 to which
amounts such Lender would not be entitled if such Lender had made such Loan
itself through its domestic branch. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that Borrower shall not be
entitled to request any Borrowing which, if made, would result in an aggregate
of more than five (5) separate Loans from any Lender being outstanding hereunder
at any one time. For the purposes of the foregoing, Loans (other than Loans
which are Base Rate Loans, which shall be considered to be a single Loan) having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Loans.

(c) Each Lender shall make each Loan to be made by it hereunder on the Funding
Date by wire transfer of immediately available funds to the Administrative Agent
in New York, New York, not later than 11:00 a.m., New York City time, and the
Administrative Agent shall by 12:00 noon, New York City time, wire the amounts
so received to a deposit account specified by the Borrower in the relevant
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with this paragraph (c) and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, at a rate equal to the greater of (x) the
Federal Funds Rate and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount shall constitute such Lender’s Loan as part of such
Borrowing for purposes of this Agreement.

(d) The Borrower may, as set forth in this subsection (d) request that the
Administrative Agent provide a Quoted Rate for a proposed Quoted Rate Borrowing.
When the Borrower wishes to make such a request, it shall give the
Administrative Agent notice (a “Quoted Rate Request”) so as to be received no
later than 11:00 a.m. (New York time) four (4) Business Days prior to the
proposed date of a Quoted Rate Borrowing. Each Quoted Rate Request shall be
substantially in the form of Exhibit A-2 hereto and shall specify (i) the
proposed date of the Quoted Rate Borrowing, (ii) the aggregate amount of such
Borrowing, and (iii) the duration of the Interest Period applicable thereto. If
no Interest Period is specified in any such Quoted Rate Request, then the
Borrower shall be deemed to have requested an Interest Period having the

 

15



--------------------------------------------------------------------------------

minimum duration specified in the definition of Interest Period. Upon receipt of
a Quoted Rate Request from the Borrower, the Administrative Agent shall (i) when
available on the same Business Day as such Quoted Rate Request is made by the
Borrower, provide the Borrower with a non-binding indicative Quoted Rate and
(ii) no later than 11:00 a.m. (New York City time) on the next Business Day
after receipt of a Quoted Rate Request (or such later date as the Borrower may
specify in the Quoted Rate Request), notify the Borrower in writing of the
proposed Quoted Rate (a “Quoted Rate Quote”) in substantially the form attached
hereto as Exhibit A-3, in each case for the Interest Period applicable to the
requested Quoted Rate Borrowing, and in the case of the Quoted Rate Quote, the
Administrative Agent shall provide copies to each Lender. The Borrower must
decline or accept a proposed Quoted Rate quoted by the Administrative Agent by
notifying the Administrative Agent in writing (a “Quoted Rate Acceptance”) not
later than 12:00 Noon (New York City time) on the same Business Day that it
received the proposed Quoted Rate from the Administrative Agent, and in the case
of an acceptance, providing remittance instructions for the Quoted Rate
Borrowing for which the Quoted Rate has been given; provided that if no written
notification is received by such time, the Borrower shall be deemed to have
declined the proposed Quoted Rate. Each Quoted Rate Acceptance shall be
substantially in the form of Exhibit A-4 hereto. An acceptance of a Quoted Rate
by the Borrower shall be deemed to be a notice of borrowing for Quoted Rate
Borrowing (a “Notice of Quoted Rate Borrowing”) to be made on the proposed date,
and in the amount, for the proposed Borrowing specified in the Quoted Rate
Request in respect of which such Quoted Rate has been provided, with an Interest
Period of the duration specified in such Quoted Rate Request. If the Borrower
accepts a proposed Quoted Rate for the requested Interest Period, then the
Administrative Agent shall confirm with the Borrower in writing not later than
1:00 p.m. on the same Business Day that the Borrower accepts a proposed Quoted
Rate the agreed upon Quoted Rate, with copies of such confirmation to each
Lender. Once a proposed Quoted Rate has been accepted by the Borrower and
confirmed as set forth herein, the Quoted Rate for the applicable Interest
Period in respect of the aggregate principal amount of the Quoted Rate Borrowing
specified in the Quoted Rate Request for which the Quoted Rate has been provided
will be locked in as of the Business Day that such Quoted Rate is accepted by
the Borrower and confirmed, and each Lender shall be obligated to make its
ratable portion of the Quoted Rate Borrowing for which the Borrower has accepted
the Quoted Rate.

(e) In order to request a Borrowing other than a Quoted Rate Borrowing, the
Borrower shall hand deliver or telecopy to the Administrative Agent a Borrowing
Request in the form of Exhibit A-1 (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before a
proposed borrowing and (b) in the case of a Base Rate Borrowing, not later than
12:00 noon, New York City time, on the Business Day prior to the day of a
proposed borrowing. Such notice shall be irrevocable and shall in each case
specify (i) whether the Borrowing then being requested is to be a Eurodollar
Borrowing or a Base Rate Borrowing; (ii) the date of such Borrowing (which shall
be a Business Day) and the amount thereof; and (iii) if such Borrowing is to be
a Eurodollar Borrowing, the Interest Period with respect thereto. If no election
as to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period with respect to
any

 

16



--------------------------------------------------------------------------------

Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.02(e) and of each Lender’s portion of the requested
Borrowing.

Section 2.03 Conversion and Continuation of Loans. (a) The Borrower shall have
the right at any time, upon prior irrevocable written notice to the
Administrative Agent given in the manner and at the times specified in
Section 2.02(e) with respect to the Type of Borrowing into which conversion or
continuation is to be made, to convert any of its Borrowings, into a Borrowing
of a different Type, other than into a Quoted Rate Borrowing (which shall be
governed by subsection (c) below), and to continue any of its Eurodollar
Borrowings into a subsequent Interest Period of any permissible duration,
subject to the terms and conditions of this Agreement and to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, the aggregate principal amount of such Borrowing
converted and/or continued shall in each case not be less than the minimum
amount set forth in Section 2.02;

(iii) if a Eurodollar Borrowing is converted at any time other than on the last
day of the Interest Period applicable thereto, the Borrower shall pay any amount
due pursuant to Section 2.13;

(iv) if such Borrowing is to be converted into a Eurodollar Borrowing or if a
Eurodollar Borrowing is to be continued, no Interest Period selected shall
extend beyond the Maturity Date;

(v) a Quoted Rate Borrowing may only be converted on the last day of the
Interest Period applicable thereto; and

(vi) interest accrued to the day immediately preceding each date of conversion
or continuation shall be payable on each Borrowing (or part thereof) that is
converted or continued concurrently with such conversion or continuation.

(b) Each notice given pursuant to Section 2.03(a) shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and the amount of the
Borrowing that the Borrower requests to be converted or continued; (ii) whether
such Borrowing (or any part thereof) is to be converted or continued as a Base
Rate Borrowing or a Eurodollar Borrowing; (iii) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day); and
(iv) if such Borrowing (or any part thereof) is to be converted into or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration, in

 

17



--------------------------------------------------------------------------------

the case of a Eurodollar Borrowing. The Administrative Agent shall advise the
Lenders of any notice given pursuant to Section 2.03(a) and of each Lender’s
portion of any converted or continued Borrowing.

(c) If the Borrower wishes to convert or continue Borrowings as a Quoted Rate
Borrowing, the Borrower shall give the Administrative Agent notice (a “Quoted
Rate Conversion Request”) so as to be received no later than 11:00 a.m. (New
York time) four (4) Business Days prior to the date of the proposed conversion
or continuation which shall specify (i) the proposed date of such conversion or
continuation, (ii) the Borrowings to be converted or continued, and (iii) the
duration of the initial Interest Period for each such Quoted Rate Borrowing.
Upon receipt of a Quoted Rate Conversion Request from the Borrower, the
Administrative Agent shall (i) when available on the same Business Day as such
Quoted Rate Conversion Request is made, provide the Borrower with a non-binding
indicative Quoted Rate and (ii) no later than 11:00 a.m. (New York City time) on
the next Business Day after receipt of a Quoted Rate Conversion Request (or such
later date as the Borrower may specify in the Quoted Rate Conversion Request),
notify the Borrower of the proposed Quoted Rate, in each case for the Interest
Period applicable to the requested conversion or continuation as a Quoted Rate
Borrowing, and provide copies of such notice to each Lender. The Borrower must
decline or accept a proposed Quoted Rate quoted by the Administrative Agent by
notifying the Administrative Agent in writing not later than 12:00 Noon (New
York City time) on the same Business Day that it received the proposed Quoted
Rate from the Administrative Agent; provided that if no written notification is
received by such time, the Borrower shall be deemed to have declined the
proposed Quoted Rate. An acceptance of a Quoted Rate by the Borrower shall be
deemed to be a notice of conversion or continuation of the Borrowing specified
in the Quoted Rate Conversion Request as a Quoted Rate Borrowing, on the date
and for an initial Interest Period, in each case, as specified in the Quoted
Rate Conversion Request. If the Borrower accepts a proposed Quoted Rate for the
requested Interest Period, then the Administrative Agent shall confirm with the
Borrower in writing not later than 1:00 p.m. on the same Business Day that the
Borrower accepted a proposed Quoted Rate the agreed upon Quoted Rate, with
copies of such confirmation to each Lender. Once a proposed Quoted Rate has been
accepted by the Borrower and confirmed as set forth herein, the Quoted Rate for
the applicable Interest Period in respect of the Borrowing to be converted or
continued as a Quoted Rate Borrowing as specified in the Quoted Rate Conversion
Request will be locked in as of the Business Day that such Quoted Rate is
accepted by the Borrower and confirmed.

(d) If the Borrower shall not have given notice in accordance with this
Section 2.03 to continue any Eurodollar Borrowing or Quoted Rate Borrowing into
a subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.03 to convert such Eurodollar Borrowing or Quoted
Rate Borrowing), such Borrowing shall automatically be converted into a Base
Rate Borrowing. In the event of the occurrence and continuation of a Default or
an Event of Default (i) all Eurodollar Borrowings of the Borrower shall be
converted into Base Rate Borrowings on the last day of the Interest Period then
in effect, and (ii) no Base Rate Borrowing may be converted into a Borrowing of
another Type so long as a Default or Event of Default continues to exist.

 

18



--------------------------------------------------------------------------------

Section 2.04 Fees. (a) Weyerhaeuser agrees to pay to the Administrative Agent,
for its own account, the administration fees (the “Administrative Agent Fees”)
at the times and in the amounts agreed upon in that certain Fee Letter dated as
of July 23, 2013 among Weyerhaeuser and the Administrative Agent.

(b) All other Fees shall be paid on the dates due, in immediately available
funds, to the Lead Arrangers to which they are due or to the Administrative
Agent for prompt distribution, if and as appropriate, among the Lenders. Once
paid, none of the Fees shall be refundable under any circumstances.

Section 2.05 Repayment of Loans; Evidence of Debt. (a) The outstanding principal
balance of each Loan shall be payable on the Maturity Date. Each Loan shall bear
interest from the date thereof on the outstanding principal balance thereof as
set forth in Section 2.06.

(b) Each Lender shall, and is hereby authorized by the Borrower to, maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay its Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that the Loans made by it be evidenced by a
promissory note, substantially in the form of Exhibit E attached hereto. In such
event, the Borrower shall promptly, and in no event more than 10 Business Days
after a request therefor, prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

Section 2.06 Interest on Loans. (a) Subject to the provisions of Section 2.07,
(i) the Loans comprising a Eurodollar Borrowing or Quoted Rate Borrowing shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per

 

19



--------------------------------------------------------------------------------

annum equal to the Eurodollar Rate or Quoted Rate for the Interest Period in
effect for such Borrowing, as applicable, plus, in the case of a Eurodollar
Borrowing, the Applicable Margin, determined pursuant to paragraph (c) below and
(ii) the Loans comprising each Base Rate Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of (x) with
respect to a Base Rate Borrowing based on the Prime Rate, 365 or 366 days, as
the case may be, and (y) otherwise, 360 days) at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(b) Interest on each Eurodollar Loan or Quoted Rate Loan shall, except as
otherwise provided in this Agreement, be payable on the last day of the Interest
Period applicable thereto and, in case of a Eurodollar Loan or Quoted Rate Loan
with an Interest Period of more than three months’ duration, each day that would
have been an interest payment date for such Loan had successive Interest Periods
of three months’ duration been applicable to such Loan, and on the Maturity Date
or any earlier date on which this Agreement is, pursuant to its terms and
conditions, terminated. Interest on each Base Rate Loan shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December, except as otherwise provided in this Agreement and on the Maturity
Date or any earlier date on which this Agreement is, pursuant to its terms and
conditions, terminated. The applicable Eurodollar Rate, Base Rate or Quoted Rate
for each Interest Period or day within an Interest Period, as the case may be,
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.

(c) As used herein, “Applicable Margin” shall mean the applicable percentage per
annum specified in the table below, to be determined based upon the Ratings
received by Weyerhaeuser from S&P and Moody’s. The applicable percentage
referred to in the immediately preceding sentence shall be determined based upon
the Ratings, as follows:

 

     Level 1   Level 2   Level 3   Level 4   Level 5

S&P:

   BBB+   BBB   BBB-   BB+   BB

Moody’s:

   Baa1 or better   Baa2   Baa3   Ba1   Ba2 or lower

Eurodollar Loan:

   1.50%   1.625%   1.750%   2.00%   2.50%

Base Rate Loan:

   0.50%   0.625%   0.750%   1.00%   1.50%

The Applicable Margin shall change effective as of the date on which the
applicable rating agency announces any change in its Ratings. In the event
either S&P or Moody’s shall withdraw or suspend its Ratings, the remaining
Rating announced by either S&P or Moody’s, as the case may be, shall apply. In
the event neither agency shall provide a Rating, the Applicable Margin shall be
based on the lowest rating provided above. If the Ratings by S&P and Moody’s are
split so that two consecutive Levels (as defined in the table above) apply, the
higher of those

 

20



--------------------------------------------------------------------------------

Ratings shall determine the Applicable Margin. If the Ratings by S&P and Moody’s
are split so that the applicable Levels in the table above are separated by only
one intermediate Level, then such intermediate Level shall determine the
Applicable Margin. If the Ratings by S&P and Moody’s are split so that the
applicable Levels in the table above are separated by two or more intermediate
Levels, then the intermediate Level representing one Level lower than the higher
Rating shall determine the Applicable Margin. The Applicable Margin shall be
calculated by the Administrative Agent, which calculation absent manifest error
shall be final and binding on all parties.

Section 2.07 Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any of its Loans or any other amount (including
Fees) becoming due hereunder, whether by scheduled maturity, notice of
prepayment, acceleration or otherwise, the Borrower shall on demand from time to
time by the Administrative Agent pay interest, to the extent permitted by law,
on such defaulted amount (including accrued and unpaid interest) up to (but not
including) the date of actual payment (after as well as before judgment) at a
rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of any other amount (including Fees), the
rate applicable to Base Rate Loans plus 2%, in each case, with respect to
clauses (x) and (y) above, from the date of such non-payment until such amount
is paid in full (after as well as before judgment).

Section 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
in good faith that dollar deposits in the principal amounts of the Eurodollar
Loans comprising such Borrowing are not generally available in the London
interbank market, or that the rates at which such dollar deposits are being
offered will not adequately and fairly reflect the cost to the Required Lenders
of making or maintaining their Eurodollar Loans during such Interest Period, or
that reasonable means do not exist for ascertaining the Eurodollar Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written
notice of such determination to the Borrower and the Lenders. In the event of
any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any request by the Borrower for a Eurodollar Borrowing
pursuant to Section 2.02 shall be deemed to be a request for a Base Rate
Borrowing and (ii) any request by the Borrower for a conversion to, or a
continuation of, a Eurodollar Borrowing pursuant to Section 2.03 shall be deemed
to be a request for, respectively, a continuation as, or a conversion to, a Base
Rate Borrowing. Each determination by the Administrative Agent hereunder shall
be conclusive absent manifest error.

Section 2.09 Termination and Reduction of Commitments. (a) The unused
Commitments of each Lender shall be automatically terminated on the Commitment
Termination Date.

(b) Subject to Section 2.10(b), upon at least three Business Days’ prior
irrevocable written notice to the Administrative Agent, the Borrower may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Total Commitment; provided, however, that (i) each partial reduction
shall be in an integral multiple of $1,000,000 and in a minimum principal amount
of $5,000,000 and (ii) any

 

21



--------------------------------------------------------------------------------

such notice that is a notice of termination in whole of the Total Commitment may
be revoked if such notice specifies that it is conditioned upon the occurrence
of one or more events specified therein and the Borrower notifies the
Administrative Agent of such revocation on or prior to the effective date of the
termination.

(c) Subject to Section 2.18, each reduction in the Total Commitment hereunder
shall be made ratably among the Lenders in accordance with their respective
Commitments.

Section 2.10 Prepayment. (a) Voluntary Prepayments. The Borrower shall have the
right at any time and from time to time to prepay any of its respective
Borrowings, in whole or in part, upon giving written notice (or telephone notice
promptly confirmed by written notice) to the Administrative Agent: (i) before
12:00 noon, New York City time, three Business Days prior to prepayment, in the
case of Eurodollar Loans or Quoted Rate Loans and (ii) before 12:00 noon, New
York City time, one Business Day prior to prepayment, in the case of Base Rate
Loans; provided, however, that each partial prepayment shall be in an amount
which is an integral multiple of $1,000,000 and not less than $5,000,000.

(b) Each notice of prepayment under paragraph (a) above shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing (or portion thereof) by the amount stated therein on the date stated
therein; provided that a notice of prepayment may be revoked if such notice
specifies that it is conditioned upon the occurrence of one or more events
specified therein and the Borrower notifies the Administrative Agent of such
revocation on or prior to the prepayment date; provided further that if such
notice of prepayment is revoked the Borrower shall reimburse the Lenders for any
breakage costs incurred in connection therewith. All prepayments under this
Section 2.10 shall be subject to Section 2.13 but otherwise without premium or
penalty. All prepayments under this Section 2.10 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of payment.

Section 2.11 Reserve Requirements; Change in Circumstances. (a) It is understood
that the cost to each Lender (including the Administrative Agent) of making or
maintaining any of the Eurodollar Loans, Base Rate Loans (to the extent that the
rate is determined pursuant to clause (iii) of the definition thereof) may
fluctuate as a result of the applicability of reserve requirements imposed by
the Board at the ratios provided for in Regulation D. The Borrower agrees to pay
to each of such Lenders from time to time, as provided in paragraph (b) below,
such amounts as shall be necessary to compensate such Lender for the portion of
the cost of making or maintaining Eurodollar Loans and Base Rate Loans to the
Borrower resulting from any such reserve requirements provided for in Regulation
D as in effect on the date thereof, it being understood that the rates of
interest applicable to Eurodollar Loans have been determined on the assumption
that no such reserve requirements exist or will exist and that such rates do not
reflect costs imposed on the Lenders in connection with such reserve
requirements. It is agreed that for purposes of this paragraph (a) the
Eurodollar Loans made hereunder shall be deemed to constitute Eurocurrency
Liabilities as defined in Regulation D and to be subject to the reserve
requirements of Regulation D without the benefit of or credit for proration,
exemptions or offsets which might otherwise be available to the Lenders from
time to time under Regulation D.

 

22



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall (x) subject any Lender (including the Administrative Agent) to any
tax of any kind whatsoever with respect to this Agreement or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender
(including the Administrative Agent) in respect thereof (other than (A) taxes
imposed on or with respect to any payment made by the Borrower under any Loan
Document, including Taxes covered by Section 2.17, and (B) Other Connection
Taxes on gross or net income, profits or revenue (including value-added or
similar taxes)), or (y) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by such Lender, or shall impose on such Lender or
the London interbank market any other condition affecting this Agreement or any
Eurodollar Loan made by such Lender hereunder, and the result of any of the
foregoing in clause (x) or (y) shall be to increase the cost to such Lender or
the Administrative Agent of making or maintaining any Eurodollar Loan or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) in respect thereof by an amount
deemed by such Lender to be material, then the Borrower will pay to such Lender
upon demand such additional amount or amounts as will compensate such Lender for
such additional costs actually incurred or reduction actually suffered.

(c) If after the date hereof any Lender (including the Administrative Agent)
shall have determined that the adoption after the date hereof of any other
generally applicable law, rule, regulation or guideline regarding capital
adequacy or liquidity, or any change in any of the foregoing or in the
interpretation, applicability or administration of any of the foregoing by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Lender’s holding company with any request
or directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Loans made by such Lender pursuant hereto to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives concerning capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking

 

23



--------------------------------------------------------------------------------

Supervision (or any successor or similar authority) or by United States or
foreign regulatory authorities, in each case pursuant to Basel III, and (ii) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

(e) A certificate of a Lender (including the Administrative Agent) setting forth
a reasonably detailed explanation of such amount or amounts as shall be
necessary to compensate such Lender (or participating banks or other entities
pursuant to Section 9.04) as specified in paragraph (a), (b) or (c) above, as
the case may be, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay each Lender the amount shown as
due on any such certificate delivered by it within 10 days after the receipt of
the same.

(f) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period; provided that the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.11 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
such increased costs or reductions in accordance with paragraph (e) above and of
such Lender’s intention to claim compensation thereof; provided further that, if
the circumstances giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(g) Notwithstanding any other provision of this Section 2.11, no Lender shall
demand compensation for any increased costs or reduction referred to above if it
shall not be the general policy or practice of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any (it being understood that this sentence shall not in
any way limit the discretion of any Lender to waive the right to demand such
compensation in any given case).

Section 2.12 Change in Legality. (a) Notwithstanding any other provision herein
contained, if any change in any law or regulation or in the interpretation
thereof by any governmental authority charged with the administration or
interpretation thereof shall make it unlawful for any Lender (including the
Administrative Agent) to make or maintain any Eurodollar Loan or to give effect
to its obligations as contemplated hereby with respect to any Eurodollar Loan,
then, by written notice to the Borrower and to the Administrative Agent, such
Lender may:

(i) declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder and any request by the Borrower for a Eurodollar Borrowing or a
conversion to or continuation of a Eurodollar Borrowing shall, as to such Lender
only, be deemed a request for a Base Rate Loan unless such declaration shall be
subsequently withdrawn; and

 

24



--------------------------------------------------------------------------------

(ii) require that all outstanding Eurodollar Loans made by it be converted into
Base Rate Loans, in which event all such Eurodollar Loans shall be automatically
converted into Base Rate Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
Base Rate Loans made by such Lender in lieu of, or resulting from the conversion
of, such Eurodollar Loans.

(b) For purposes of this Section 2.12, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan; in all other cases
such notice shall be effective on the date of receipt by the Borrower.

Section 2.13 Indemnity. The Borrower shall indemnify each Lender against any
loss or expense which such Lender sustains or incurs as a consequence of (a) any
failure by the Borrower to fulfill on the date of any borrowing hereunder the
applicable conditions set forth in Article IV, (b) any failure by the Borrower
to borrow or continue any Loan hereunder after irrevocable notice of such
borrowing, continuation or issuance has been given pursuant to Section 2.02,
2.03 or 2.19, as applicable, (c) any payment, prepayment or conversion of a
Eurodollar Loan required by any other provision of this Agreement or otherwise
made or deemed made to or by the Borrower on a date other than the last day of
the Interest Period applicable thereto; provided that the Borrower shall not be
required to indemnify a Lender pursuant to this clause (c) for any loss or
expense to the extent any such loss or expense shall have been incurred pursuant
to (i) Section 2.12 or (ii) Section 2.10(a) more than six months prior to the
date that the applicable Lender shall have notified the Borrower of its
intention to claim compensation therefor, (d) any default in payment or
prepayment of the principal amount of any Loan to the Borrower or any part
thereof or interest accrued thereon, as and when due and payable (at the due
date thereof, whether by scheduled maturity, acceleration, irrevocable notice of
prepayment or otherwise) or (e) the occurrence of any Event of Default
including, in each such case, any loss or reasonable expense sustained or
incurred or to be sustained or incurred in liquidating or employing deposits
from third parties acquired to effect or maintain such Loan or any part thereof
as a Eurodollar Loan. Such loss or reasonable expense shall include an amount
equal to the excess, if any, as reasonably determined by such Lender, of (i) its
cost of obtaining the funds for the Loan being paid, prepaid, converted or not
borrowed (based, in the case of a Eurodollar Loan, on the Eurodollar Rate) for
the period from the date of such payment, prepayment or conversion or failure to
borrow to the last day of the Interest Period for such Loan (or, in the case of
a failure to borrow, the Interest Period for such Loan which would have
commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid or converted or not borrowed for such
period or Interest Period, as the case may be. A certificate of any Lender
setting forth a reasonably detailed explanation of any amount or amounts which
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.

 

25



--------------------------------------------------------------------------------

Section 2.14 Pro Rata Treatment. Except as provided in Sections 2.18(b) and
2.19, (a) each Borrowing, each reduction of the Commitments and each conversion
of any Borrowing to a Borrowing of any Type, shall be allocated pro rata among
the Lenders in accordance with their respective Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans), (b) each payment or
prepayment of principal of any Borrowing shall be allocated pro rata among the
Lenders in accordance with the outstanding principal amount of their Loans
included in such Borrowing and (c) each payment of interest on the Loans shall
be allocated pro rata among the Lenders of any class to which such amounts are
owed in accordance with the principal amounts of the outstanding Loans of such
class. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.

Section 2.15 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loans (other than pursuant
to Sections 2.09, 2.11, 2.12 and 2.18(b) and other than payments made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or received by a Lender for the assignment of any of its Loans in accordance
with this Agreement other than an assignment to the Borrower or its Affiliates
as to which this provision applies) as a result of which the unpaid principal
portion of its Loans shall be proportionately less than the unpaid principal
portion of the Loans of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in the Loans of such
other Lender, so that the aggregate unpaid principal amount of the Loans and
participations in the Loans held by each Lender shall be in the same proportion
to the aggregate unpaid principal amount of all Loans then outstanding as the
principal amount of its Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that, if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.15 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.

Section 2.16 Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees) hereunder and under any
other Loan Document without setoff, counterclaim or deduction of any kind not
later than 12:00 (noon), New York City time, on the date when due in dollars to
the Administrative Agent at its offices at 5500 South Quebec Street, Greenwood
Village, Colorado 80111, in immediately available funds.

 

26



--------------------------------------------------------------------------------

(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

Section 2.17 Taxes. (a) Any and all payments made by or on behalf of the
Borrower under this Agreement or any other Loan Document shall be made, in
accordance with Section 2.16, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding any income,
franchise, branch profits or similar tax imposed on or measured by the net
income or net profits of the Administrative Agent or any Lender (or any
transferee or assignee that acquires a Loan (any such entity a “Transferee”)) by
the United States or any jurisdiction under the laws of which it is organized or
doing business or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Withholding Agent shall be required
by law to deduct any Taxes or Other Taxes (as defined below) from or in respect
of any sum payable hereunder to the Lenders (or any Transferee) or the
Administrative Agent, as determined in good faith by the applicable Withholding
Agent, (i) the sum payable by the Borrower shall be increased by the amount
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.17) such Lender (or
Transferee) or the Administrative Agent (as the case may be) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make such deductions and (iii) the
applicable Withholding Agent shall pay the full amount deducted to the relevant
taxing authority or other Governmental Authority in accordance with applicable
law. For purposes hereof, Taxes shall not include taxes imposed under FATCA.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made by the Borrower hereunder or under any
other Loan Document or from the execution, delivery or registration of or
performance under this Agreement or any other Loan Document, or otherwise with
respect to the Borrower’s role in this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto
(hereinafter referred to as “Other Taxes”).

(c) The Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable by the
Borrower under this Section 2.17) paid by such Lender (or Transferee) or the
Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant taxing authority or other Governmental Authority. Such
indemnification shall be made within 30 days after the date any Lender

 

27



--------------------------------------------------------------------------------

(or Transferee) or the Administrative Agent, as the case may be, makes written
demand therefor. If any Lender (or Transferee) or the Administrative Agent
becomes entitled to a refund of Taxes or Other Taxes for which such Lender (or
Transferee) or the Administrative Agent has received payment from the Borrower
hereunder, such Lender (or Transferee) or Administrative Agent, as the case may
be, shall, at the expense of the Borrower, use its reasonable efforts
(consistent with internal policy, and legal and regulatory restrictions) to
obtain such refund. If a Lender (or Transferee) or the Administrative Agent
receives a refund or is entitled to claim a tax credit in respect of any Taxes
or Other Taxes for which such Lender (or Transferee) or the Administrative Agent
has received payment from the Borrower hereunder it shall promptly notify the
Borrower of such refund or credit and shall, within 30 days after receipt of a
request by the Borrower (or promptly upon receipt, if the Borrower has requested
application for such refund or credit pursuant hereto), repay such refund or
amount of credit to the Borrower, net of all out-of-pocket expenses of such
Lender (or Transferee) or the Administrative Agent, as applicable, and without
interest; provided that the Borrower, upon the request of such Lender (or
Transferee) or the Administrative Agent, agrees to return such refund or amount
of credit (plus penalties, interest or other charges) to such Lender (or
Transferee) or the Administrative Agent in the event such Lender (or Transferee)
or the Administrative Agent is required to repay such refund or such credit is
denied or subsequently determined to be unavailable.

(d) Each Lender (or Transferee) shall indemnify the Administrative Agent and the
Borrower for the full amount of any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or similar charges imposed by any Governmental
Authority (except, in the case of the Borrower, Taxes or Other Taxes) that are
attributable to such Lender (or Transferee), as applicable, and that are payable
or paid by the Administrative Agent or the Borrower, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent or the Borrower in good
faith. A certificate as to the amount of such payment or liability delivered to
any Lender (or Transferee) by the Administrative Agent or the Borrower shall be
conclusive absent manifest error.

(e) Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by the Borrower in respect of any payment to any Lender (or Transferee)
or the Administrative Agent, the Borrower will furnish to the Administrative
Agent, at its address referred to in Section 9.01, the original or a certified
copy of a receipt evidencing payment thereof to the proper Governmental
Authority.

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.17 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(g) Each Lender (or Transferee) shall, on or prior to the date of its execution
and delivery of this Agreement or, in the case of a Transferee, on the date on
which it becomes a Lender and in the case of any Lender, on or prior to the date
such Lender changes its funding office, and from time to time thereafter as
requested in writing by the Borrower or the Administrative Agent, deliver to the
Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including (x) Internal Revenue Service Form W-9 if such Lender (or
Transferee) is a “United States Person” as defined in Section 7701(a)(30) of the
Code, or (y) if such Lender (or Transferee) is a not a

 

28



--------------------------------------------------------------------------------

“United States Person” as defined in Section 7701(a)(30) of the Code, Internal
Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any
applicable underlying Internal Revenue Service Forms) and any other certificate
or statement of exemption required by Treasury Regulation Section 1.1441-4(a) or
1.1441-6(c) or any subsequent version thereof, properly completed and duly
executed by such Lender (or Transferee) establishing that any payment under the
Loan Documents is (i) not subject to withholding under the Code because such
payment is effectively connected with the conduct by such Lender (or Transferee)
of a trade or business in the United States, or (ii) fully or partially exempt
from United States tax under a provision of an applicable tax treaty, or
(iii) not subject to withholding under the portfolio interest exception under
Section 871(h) or Section 881(c) of the Code (and, if such Lender (or
Transferee) delivers a Form W-8BEN claiming the benefits of exemption from
United States withholding tax under Section 871(h) or Section 881(c), a
certificate representing that such Lender (or Transferee) is not a “bank” for
purposes of Section 881(c) of the Code, is not a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). In addition, each Lender (or Transferee) shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Lender (or Transferee). Each Lender (or Transferee)
shall promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this Section, a Lender (or Transferee) shall not be required
to deliver any form pursuant to this Section that such Lender (or Transferee) is
not legally able to deliver. Unless the Borrower and the Administrative Agent
have received forms or other documents reasonably satisfactory to them
indicating that payments hereunder are not subject to United States withholding
tax or are subject to such tax at a rate reduced by an applicable tax treaty,
the Borrower or the Administrative Agent shall withhold taxes from such payments
at the applicable statutory rate in the case of payments to or for any Lender
(or Transferee) organized under the laws of a jurisdiction outside the United
States. If a Lender (or Transferee) is unable to deliver one of these forms or
if the forms provided by a Lender (or Transferee), at the time such Lender (or
Transferee) first becomes a party to this Agreement or at the time a Lender (or
Transferee) changes its funding office (other than at the request of the
Borrower) indicate a United States withholding tax rate in excess of zero,
United States withholding tax at such rate shall be considered excluded from
Taxes unless and until such Lender (or Transferee) provides the appropriate
forms certifying that a lesser rate applies, whereupon United States withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such appropriate forms; provided, however, that if at the effective
date of a transfer pursuant to which a Lender (or Transferee) becomes a party to
this Agreement, the Lender’s (or Transferee’s) assignor was entitled to payments
under Section 2.17(a) in respect of United States withholding taxes at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) such United States withholding taxes, if any, applicable
with respect to such assignee on such date.

 

29



--------------------------------------------------------------------------------

(h) The Borrower shall not be required to pay any additional amounts to any
Lender (or Transferee) in respect of United States withholding tax pursuant to
this Section 2.17 for any period in respect of which the obligation to pay such
additional amounts would not have arisen but for a failure by such Lender (or
Transferee) to comply with the provisions of paragraph (g) above unless such
failure results from (i) a change in applicable law, regulation or official
interpretation thereof or (ii) an amendment, modification or revocation of any
applicable tax treaty or a change in official position regarding the application
or interpretation thereof, in each case after the Closing Date (or, if later,
after the date on which such Lender becomes a party to this Agreement or
designates a new lending office) (and, in the case of a Transferee, after the
date of assignment or transfer).

(i) Any Lender (or Transferee) claiming any additional amounts payable pursuant
to this Section 2.17 shall use reasonable efforts (consistent with internal
policy, and legal and regulatory restrictions) to file any certificate or
document requested by the Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the reasonable determination of such Lender
(or Transferee) be materially disadvantageous to such Lender (or Transferee) or
require the disclosure of information that such Lender (or Transferee)
reasonably considers to be confidential.

(j) If a payment made to a Lender (or Transferee) under any Loan Document would
be subject to U.S. Federal withholding tax imposed by FATCA if such Lender (or
Transferee) were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender (or Transferee) (as the case may be) shall deliver to
the Withholding Agent, at the time or times prescribed by law and at such time
or times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender (or Transferee) (as the case may be) has or has not complied with
such Lender’s obligations under FATCA and, as necessary, to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(j), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Section 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
(including the Administrative Agent) requests compensation under Section 2.11,
or if it becomes unlawful for any Lender (including the Administrative Agent) to
make or maintain Eurodollar Loans under Section 2.12, or if the Borrower is
required to pay any additional amount to any Lender, the Administrative Agent or
any Governmental Authority for the account of any Lender or the Administrative
Agent pursuant to Section 2.17, then such Lender or the Administrative Agent
shall, at the request of the Borrower, use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or

 

30



--------------------------------------------------------------------------------

Administrative Agent, as the case may be, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.11 or 2.17
or no longer make it unlawful for such Lender or the Administrative Agent to
make or maintain Eurodollar Loans under Section 2.12, as the case may be, in the
future and (ii) would not subject such Lender or the Administrative Agent, as
the case may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Administrative Agent. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or the
Administrative Agent in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.11, or if it becomes
unlawful for any Lender to make or maintain Eurodollar Loans under Section 2.12,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
(i) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (y) such assigning Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (z) in the case of
any such assignment resulting from a claim for compensation under Section 2.11
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments or (ii) terminate the
Commitment of such Lender upon notice given to such Lender within 45 days of
receipt of the notice given by the Lender; provided that such notice shall be
accompanied by prepayment in full of all Loans from such Lender, including
accrued interest thereon and any breakage costs, accrued fees and all other
amounts payable to such Lender, without extension, conversion or continuation. A
Lender shall not be required to make any such assignment and delegation under
clause (i) above or terminate its Commitment under clause (ii) above if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation or termination
of Commitment cease to apply.

Section 2.19 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then for so long as such Lender is a Defaulting
Lender the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.08), provided that any waiver, amendment or
modification requiring the consent of each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender.

 

31



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders that:

Section 3.01 Organization; Powers. The Borrower and each of its Restricted
Subsidiaries (a) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not reasonably be expected to result in a
Material Adverse Effect, and (d) in the case of the Borrower, has the corporate
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and to borrow hereunder.

Section 3.02 Authorization. The execution, delivery and performance by the
Borrower of each of the Loan Documents and the borrowings hereunder, and the
consummation of the other transactions contemplated hereby (collectively, the
“Transactions”) (a) have been duly authorized by all requisite corporate and, if
required, stockholder action and (b) (i) will not violate (A) any provision of
law, statute, rule or regulation, (B) the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
of its Restricted Subsidiaries, (C) any order of any Governmental Authority or
(D) any provision of any indenture, agreement or other instrument to which the
Borrower or any of its Restricted Subsidiaries is a party or by which any of
them or any of their property is or may be bound, (ii) will not be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any such indenture, agreement or other instrument or
(iii) will not result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the
Borrower or any of its Restricted Subsidiaries except, in each case other than
(a) and (b)(i)(B), as could not reasonably be expected to have a Material
Adverse Effect.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by the Borrower will constitute, a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.04 Consents and Approvals. No action, consent or approval of,
registration or filing with, or any other action by any Governmental Authority
or any other third party is or will be required in connection with the
Transactions, except as have been made or obtained (without the imposition of
any conditions that are not acceptable to the Lenders) and are in full force and
effect (other than any action, consent, approval, registration or filing the
absence of which could not reasonably be expected, either individually or in the
aggregate with any such other consents, approvals, registrations or filings, to
result in a Material Adverse Effect). No law or regulation shall be applicable,
restraining, preventing or imposing materially adverse conditions upon the
Transactions or the rights of the Borrower and its subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them except, in each case, as could not
reasonably be expected to have a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

Section 3.05 Financial Statements. (a) Weyerhaeuser has heretofore furnished to
the Lenders its consolidated balance sheets and statements of earnings and
statements of cash flows, together with the notes thereto, as of and for the
fiscal year ended December 31, 2012, audited by and accompanied by the opinion
of KPMG LLP, independent public accountants, and as of and for the fiscal
quarter ended June 30, 2013.

(b) Such financial statements referred to in Section 3.05(a) present fairly in
all material respects the financial position and results of operations of
Weyerhaeuser and its consolidated subsidiaries as of such dates and for such
periods. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of Weyerhaeuser and its consolidated
subsidiaries as of the dates thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis (subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes).

Section 3.06 No Material Adverse Change. Except as disclosed on Weyerhaeuser’s
Report on Form 10-K for the year ended December 31, 2012, Form 10-Q for the
fiscal quarter ended June 30, 2013, or any Form 8-K filed since June 30, 2013,
and other than changes in operating results arising in the ordinary course of
business and except as otherwise disclosed publicly since December 31, 2012, or
in writing to the Lenders prior to the date hereof, there has been no material
adverse change in the business, financial condition, operations or properties of
Weyerhaeuser and its subsidiaries, taken as a whole, since December 31, 2012.

Section 3.07 Title to Properties; Possession Under Leases. (a) The Borrower and
its Restricted Subsidiaries has good and marketable title to, or valid leasehold
interests in, all of its material real properties, except for defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes.

(b) The Borrower and its Restricted Subsidiaries (i) has complied with all
obligations under all leases of real property to which it is a party, and
(ii) enjoys peaceful and undisturbed possession under all such leases, except
where such non-compliance or lack of peaceful and undisturbed possession would
not reasonably be expected to result in a Material Adverse Effect. All leases to
which the Borrower and its respective Restricted Subsidiaries are a party are in
full force and effect, except where such lack of force and effect would not
reasonably be expected to result in a Material Adverse Effect.

Section 3.08 Subsidiaries. Schedule 3.08 (i) sets forth as of the Closing Date a
list of all subsidiaries of Weyerhaeuser and its percentage ownership interest
therein, and (ii) designates those Subsidiaries which are Unrestricted
Subsidiaries as of the Closing Date.

 

33



--------------------------------------------------------------------------------

Section 3.09 Litigation; Compliance with Laws. (a) Except as disclosed on
Weyerhaeuser’s Report on Form 10-K for the year ended December 31, 2012, Form
10-Q for the fiscal quarter ended June 30, 2013, or any Form 8-K filed since
June 30, 2013, there are no actions, suits, investigations, litigations or
proceedings pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Restricted Subsidiaries in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

(b) Except as disclosed on Weyerhaeuser’s Report on Form 10-K for the year ended
December 31, 2012, Form 10-Q for the fiscal quarter ended June 30, 2013, or any
Form 8-K filed since June 30, 2013, neither the Borrower nor any of its
Restricted Subsidiaries is in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

Section 3.10 Agreements. (a) Neither the Borrower nor any of its Restricted
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted in a Material Adverse Effect.

(b) Neither the Borrower nor any of its Restricted Subsidiaries is in default in
any manner under any material agreement or instrument (except for any indenture
or other agreement or instrument evidencing Indebtedness) to which it is a party
or by which it or any of its properties or assets are or may be bound, where
such default could reasonably be expected to result in a Material Adverse
Effect.

Section 3.11 Federal Reserve Regulations. (a) Neither the Borrower nor any of
its Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, whether immediately, incidentally or ultimately, for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
the Regulations of the Board, including Regulation T, U or X.

Section 3.12 Investment Company Act. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 3.13 Tax Returns. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all material Federal, state and local tax returns required to
have been filed by it and has paid or caused to be paid all material taxes shown
to be due and payable on such returns or on any assessments received by it,
except taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower or such Subsidiary, as the case may be, shall have
set aside on its books appropriate reserves.

Section 3.14 No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, when taken
together with the reports and other filings with the SEC contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

34



--------------------------------------------------------------------------------

Section 3.15 Compliance with ERISA. Except as would not reasonably be expected
to have a Material Adverse Effect: each Plan subject to ERISA or the Code, as
applicable, is in compliance with ERISA and the Code; no Reportable Event has
occurred with respect to a Plan; no Plan is insolvent (within the meaning of
Section 4245 of ERISA) or in reorganization (within the meaning of Section 4241
of ERISA); no Plan has an Unfunded Current Liability; no Plan subject to ERISA
or the Code, as applicable, has an accumulated or waived funding deficiency, has
permitted decreases in its funding standard account or has applied for an
extension of any amortization period under Section 412, Section 430 or
Section 431 of the Code, as applicable; neither the Borrower nor any ERISA
Affiliate has incurred any liability to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4975 of the Code or expects to incur any liability under any of the
foregoing Sections with respect to any such Plan; no condition exists which
presents a risk to the Borrower or any ERISA Affiliate of incurring a liability
to or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; no proceedings have been instituted to terminate any Plan; no lien imposed
under the Code or ERISA on the assets of the Borrower or any ERISA Affiliate
exists or is likely to arise on account of any Plan; neither the Borrower nor
any ERISA Affiliate has failed to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan; no Plan has failed to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived; no
determination has been made that any Plan is, or is expected to be in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA)
or in “endangered” or “critical” status (within the meaning of Section 432 of
the Code or Section 305 of ERISA); and neither the Borrower nor any ERISA
Affiliate has failed to make any required contribution to a Plan pursuant to
Section 431 or Section 432 of the Code. The Borrower and its Subsidiaries do not
maintain or contribute to any “welfare plan” (within the meaning of Section 3(1)
of ERISA) which provides life insurance or health benefits to retirees (other
than as required by Section 601 of ERISA) the obligations with respect to which
could reasonably be expected to have a Material Adverse Effect.

Section 3.16 Environmental Matters. Except as disclosed on Weyerhaeuser’s Report
on Form 10-K for the year ended December 31, 2012, Form 10-Q for the fiscal
quarter ended June 30, 2013, or any Form 8-K filed since June 30, 2013,
(a) neither the Borrower nor any of its Subsidiaries has failed to comply with
any Federal, state, local and other statutes, ordinances, orders, judgments,
rulings and regulations relating to environmental pollution or to environmental
regulation or control, where any such failure to comply, alone or together with
any other such noncompliance, could reasonably be expected to result in a
Material Adverse Effect; (b) neither the Borrower nor any of its Subsidiaries
has received notice of any failure so to comply which alone or together with any
other such failure could reasonably be expected to result in a Material Adverse
Effect; and (c) the Borrower and its Subsidiaries’ plants have not managed any
hazardous wastes, hazardous substances, hazardous materials, toxic substances or
toxic pollutants, as those terms are used in the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response Compensation and
Liability Act, the Hazardous Materials Transportation Act, the Toxic Substance
Control Act, the Clean Air Act, the Clean Water Act or any other Environmental
Law, in violation of any regulations promulgated pursuant thereto or in any
other applicable law where such violation could reasonably be expected to
result, individually or together with other violations, in a Material Adverse
Effect.

 

35



--------------------------------------------------------------------------------

Section 3.17 Maintenance of Insurance. The Borrower and each of its Restricted
Subsidiaries maintains insurance (which may be self insurance) for all of its
insurable properties: (a) by financially sound and reputable insurers to the
extent of insurance obtained from third party insurers; (b) to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by the Borrower or such Restricted
Subsidiaries; and (c) as may be required by law.

Section 3.18 Ranking. The obligations of Weyerhaeuser to repay the Loans made to
it hereunder rank pari passu or senior in right of payment to all outstanding
senior unsecured notes and bonds of Weyerhaeuser.

Section 3.19 Anti-Corruption Laws and Sanctions.

Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower and each of its
Restricted Subsidiaries and their respective directors, officers, employees and
agents (acting in their capacity as such) with applicable Anti-Corruption Laws
and Sanctions. None of (i) Borrower or its Restricted Subsidiaries or, (ii) to
the knowledge of Borrower, any director officer or employee of such Borrower or
its Restricted Subsidiaries, is a Sanctioned Person.

ARTICLE IV.

CONDITIONS OF LENDING

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:

Section 4.01 Closing Date. On or before the Closing Date:

(a) Opinions. The Administrative Agent shall have received a favorable written
opinion of (i) Cravath, Swaine and Moore LLP, special counsel for the Borrower,
dated the Closing Date and addressed to the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent and (ii) James Clack, Esq.,
Senior Legal Counsel to Weyerhaeuser, as counsel for Weyerhaeuser, dated the
Closing Date and addressed to the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent.

(b) Legal Matters. All legal matters (including any documentation) related to
this Agreement and the Transactions shall be satisfactory to the Lenders and to
Moore & Van Allen, PLLC, special counsel for the Administrative Agent.

(c) Articles, etc. The Administrative Agent shall have received (i) a copy of
the certificate or articles of incorporation, including all amendments thereto,
of the Borrower, certified as of a recent date by the Secretary of State of its
State of

 

36



--------------------------------------------------------------------------------

incorporation, and a certificate as to the good standing of the Borrower, as of
a recent date, from such Secretary of State; (ii) a certificate from the
Borrower of its Secretary or Assistant Secretary dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of the Borrower as in effect on the Closing Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of the Borrower authorizing the execution, delivery and
performance of the Borrower of any and all documents and agreements to be
entered into with respect to the Loan Documents and the borrowings to be made
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of the Borrower have not been amended since the date of the
last amendment thereto shown on the certificates of good standing furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document or
agreement delivered in connection with the Transactions on behalf of the
Borrower; (iii) a certification of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above; and (iv) such other documents as the Lenders
or Moore & Van Allen, PLLC, special counsel for the Administrative Agent, may
reasonably request.

(d) Officers’ Certificates. The Administrative Agent shall have received a
certificate from the Borrower, dated the Closing Date and signed by a Financial
Officer of the Borrower, confirming (i) compliance with the condition precedent
set forth in paragraph (h) of Section 4.01, and (ii) that the representations
and warranties of the Borrower set forth herein are true and correct in all
material respects on and as of the Closing Date (except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties are true and correct in all material
respects as of such earlier date).

(e) Fees. The Administrative Agent shall have received all Fees and other
amounts due and payable to the Administrative Agent, the Lead Arrangers or the
Lenders on or prior to the Closing Date.

(f) Loan Documents. The Administrative Agent shall have received a fully
executed counterpart of this Agreement, and an executed copy of each Loan
Document (other than this Agreement).

(g) Revolving Credit Agreement. The Administrative Agent shall have received
evidence, in form and substance satisfactory to the Administrative Agent, that
the Revolving Credit Agreement has become effective simultaneously with or prior
to the Closing Date.

(h) Farm Credit Equities. The Borrower shall have purchased the Farm Credit
Equities as set forth on Schedule 4.01(h), consistent with Section 5.12,
pursuant to the agreements identified in Schedule 4.01(h) (substantially in the
form attached thereto or as otherwise agreed by the applicable Farm Credit
Lender and the Borrower) and each Farm Credit Lender shall have executed and
delivered to the Borrower a receipt substantially in the form attached to
Schedule 4.01(h) for the applicable Farm Credit Equities.

 

37



--------------------------------------------------------------------------------

(i) No Default. At the time of and immediately after the Closing Date, no Event
of Default or Default shall have occurred and be continuing.

(j) Representations. The representations and warranties of the Borrower set
forth in Article III shall be true and correct in all material respects on and
as the Closing Date (except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date).

Section 4.02 Funding Date. In addition to satisfaction of the conditions set
forth in Section 4.01 on the Closing Date, on the Funding Date:

(a) Notice. The Administrative Agent shall have received from the Borrower a
notice of Borrowing as required by Section 2.02.

(b) Representations. The representations and warranties of the Borrower set
forth in Sections 3.01, 3.02, 3.03, 3.04, 3.07, 3.10(b), 3.11, 3.12 and 3.18
shall be true and correct in all material respects on and as of such date with
the same effect as though made on and as of such date at the time of and
immediately after such Borrowing.

(c) Repayment of Longview Timber Debt. The Administrative Agent and the Lead
Arrangers shall have received evidence reasonably satisfactory to them of the
payoff of all obligations under the Senior Credit Agreement (as further defined
in the Stock Purchase Agreement dated as of June 14, 2013 among Weyerhaeuser,
Weyerhaeuser Columbia Holding Co., LLC, Longview Timber Holdings, Corp. and the
Securityholders party thereto) with the proceeds of the Loans to be made to the
Borrower on the Funding Date, together with other funds of the Borrower, and the
release (or arrangements reasonably satisfactory to the Administrative Agent for
the release) of all related Liens.

(d) Compliance, etc. At the time of and immediately after such Borrowing, no
Event of Default or Default shall have occurred and be continuing.

The Borrowing on the Funding Date shall be deemed to constitute a representation
and warranty by the Borrower on the Funding Date as to the matters specified in
paragraphs (b) and (d) of this Section 4.02.

ARTICLE V.

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts then due and
payable under any Loan Document shall be

 

38



--------------------------------------------------------------------------------

unpaid, unless the Required Lenders (or, where indicated, the Lenders) shall
otherwise consent in writing, the Borrower will, and will cause each of its
Restricted Subsidiaries (except in the case of Sections 5.03, 5.04. 5.05, 5.10,
5.11, 5.12 and 5.13 (which apply only to Weyerhaeuser and not its Restricted
Subsidiaries), 5.06 (which applies only to Weyerhaeuser and its ERISA
Affiliates) and 5.09 (which applies to Weyerhaeuser and all of its
Subsidiaries)) to:

Section 5.01 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.01(c)
(with respect to Weyerhaeuser) and, with respect to Restricted Subsidiaries,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect, provided, however, that any Restricted Subsidiary may liquidate
or dissolve to the extent the assets of such Subsidiary are transferred to
Weyerhaeuser or any of its Restricted Subsidiaries or are disposed of in a
transaction permitted by this Agreement.

(b) Except in each case where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (i) do or cause to be done all
things necessary to obtain, preserve, renew, extend and keep in full force and
effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary in the conduct of its business;
(ii) maintain and operate such business in substantially the manner in which it
is presently conducted and operated; (iii) comply with all applicable laws,
rules, regulations and orders of any Governmental Authority, whether now in
effect or hereafter enacted; and (iv) at all times maintain and preserve all
property necessary in the conduct of such business and keep such property in
good repair, working order and condition and from time to time make, or cause to
be made, all necessary and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times.

(c) Maintain compliance with each of its loans, contracts, leases and other
obligations (other than Indebtedness) except such as are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established, and except for such noncompliance as could not reasonably be
expected to have, in any case or in the aggregate, a Material Adverse Effect.

Section 5.02 Insurance. (a) Keep such of its insurable properties as are insured
with third-party insurers insured at all times by financially sound and
reputable insurers; and (b) maintain (i) insurance (which may include self
insurance), to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it; and (ii) such insurance as may be required by law.

Section 5.03 Obligations and Taxes. Pay its obligations (other than
Indebtedness) promptly and in accordance with their terms and pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all

 

39



--------------------------------------------------------------------------------

lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required (i) so long as
the validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Borrower or such Subsidiary shall have set aside on its
books appropriate reserves with respect thereto or (ii) if the failure to do so
is not, in any case or in the aggregate, reasonably likely to have a Material
Adverse Effect.

Section 5.04 Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent (which shall promptly furnish to each
Lender):

(a) within 95 days after the end of each fiscal year, its consolidated balance
sheets and related statements of earnings and statements of cash flows, together
with the notes thereto, showing the financial position of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
their operations and the operations of such subsidiaries during such year, all
audited by KPMG LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial position and results of
operations of each the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, except as
therein noted;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheets and related statements of
earnings and, with respect to Weyerhaeuser, statements of cash flows, showing
the financial position of Weyerhaeuser and its consolidated Subsidiaries as of
the close of such fiscal quarter and the results of its operations and the
operations of such consolidated Subsidiaries during such fiscal quarter and the
then elapsed portion of the fiscal year, all certified (in the form of Exhibit
D-1) by one of its Financial Officers as fairly presenting the financial
position and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, except as therein noted, subject to appropriate year-end audit
adjustments and absence of footnotes;

(c) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate (in the form of Exhibit D-2) of the accounting firm or
Financial Officer of the Borrower opining on or certifying such statements
(which certificate, when furnished by an accounting firm, may be limited to
accounting matters and disclaim responsibility for legal interpretations)
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) in the case of Weyerhaeuser setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the covenants contained in Sections 6.01(d) and 6.01(e) and
(iii) including a reconciliation setting forth adjustments made to such
financial statements in order to make the calculations set forth in clause
(ii) above;

 

40



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it or any of
its Subsidiaries with the SEC, or with any national securities exchange, or, in
the case of Weyerhaeuser, distributed to its shareholders, as the case may be;

(e) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request (it being understood
that the Borrower shall not be required to provide any information or documents
which are subject to confidentiality provisions the nature of which prohibit
such disclosure);

(f) promptly, and in any event within 2 Business Days, upon becoming aware
thereof, notice of any proposed or actual down-grade, suspension or withdrawal
of the rating provided by S&P or Moody’s to Weyerhaeuser in respect of its
Senior Unsecured Long-Term Debt; and

(g) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Weyerhaeuser or any ERISA Affiliate may
request with respect to any Plan; provided, that if Weyerhaeuser or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Plan, then, upon reasonable request of the
Administrative Agent, Weyerhaeuser and/or an ERISA Affiliate shall promptly make
a request for such documents or notices from such administrator or sponsor and
Weyerhaeuser shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof.

Information required to be delivered pursuant to paragraphs (a), (b), (d) and
(e) shall be deemed to have been delivered on the date on which Weyerhaeuser
provides notice to the Administrative Agent that such information has been
posted on Weyerhaeuser’s website on the internet at the website address listed
on the signature pages thereof, at www.sec.gov or at another website identified
in such notice and accessible by the Lenders without charge; provided that
Weyerhaeuser shall deliver paper copies of the reports and financial statements
referred to in paragraphs (a), (b), (d) and (e) of this Section 5.04 to the
Administrative Agent or any Lender who requests Weyerhaeuser to deliver such
paper copies until written notice to cease delivering paper copies is given by
such Administrative Agent or Lender to Weyerhaeuser.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which shall promptly furnish to each Lender) prompt written notice of the
following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against
Weyerhaeuser or any of its Affiliates which, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

41



--------------------------------------------------------------------------------

(c) any development that has resulted in a Material Adverse Effect; and

(d) the issuance by any Governmental Authority of any injunction, order,
decision or other restraint prohibiting, or having the effect of prohibiting,
the making of the Loans or the initiation of any litigation or similar
proceeding seeking any such injunction, order or other restraint;

provided that in each case (other than Subsection 5.05 (a)) no Borrower shall be
required to provide separate notice of any event disclosed in any report
promptly filed with the SEC.

Section 5.06 ERISA. As soon as possible and, in any event, within 10 Business
Days after Weyerhaeuser knows of the occurrence of any of the following events
which individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, Weyerhaeuser will deliver to the Administrative Agent a
certificate of the Financial Officer of Weyerhaeuser setting forth details as to
such occurrence and such action, if any, which Weyerhaeuser or an ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given to or filed with or by Weyerhaeuser or such ERISA
Affiliate, the PBGC, a Plan participant or the Plan administrator with respect
thereto: (a) that a Reportable Event has occurred, (b) that a Plan has failed to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived, or
an application has been made to the Secretary of the Treasury for a modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412, 430 or 431 of the
Code, as applicable with respect to a Plan, (c) that a Plan has been or is in
the process of being terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA, (d) that a Plan has an Unfunded Current Liability,
(e) that proceedings have been instituted to terminate a Plan, (f) that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan, or (g) that Weyerhaeuser or any ERISA
Affiliate will or is reasonably likely to incur any liability (including any
contingent or secondary liability) to or on account of the termination of or
withdrawal from a Plan under Section 4062, 4063, 4064, 4069, 4201 or 4204 of
ERISA or with respect to a Plan under Section 4975 of the Code or Section 409,
502(i) or 502(l) of ERISA. Weyerhaeuser will, upon written request, deliver to
the Administrative Agent a complete copy of the annual report (Form 5500) of
each Plan required to be filed with the Internal Revenue Service. In addition to
any certificates or notices delivered to the Administrative Agent pursuant to
the first sentence hereof, copies of annual reports and any other notices
received by Weyerhaeuser or any ERISA Affiliate required to be delivered to the
Administrative Agent hereunder shall be delivered to the Administrative Agent no
later than 10 Business Days after the later of the date such report or notice
has been filed with the Internal Revenue Service or the PBGC, given to Plan
participants, received by Weyerhaeuser or such ERISA Affiliate or requested in
writing by the Administrative Agent.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
appropriate, accurate and complete financial records and permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the

 

42



--------------------------------------------------------------------------------

properties of the Borrower or any of its Restricted Subsidiaries at reasonable
times and, with reasonable prior notice given to Weyerhaeuser, as often as
requested and unless a Default has occurred and is continuing, at the expense of
the Administrative Agent or such Lender, and to make extracts from and copies of
such financial records, and permit any representatives designated by any Lender
or the Administrative Agent to discuss the affairs, finances and condition of
Weyerhaeuser or any such Restricted Subsidiary with the officers thereof and
independent accountants (so long as a representative of Weyerhaeuser is present,
or Weyerhaeuser has consented to the absence of such a representative) therefor
(in each case subject to obligations under applicable confidentiality
provisions).

Section 5.08 Use of Proceeds. Use the credit extended pursuant to this Agreement
only for the purposes set forth in the recitals to this Agreement.

Section 5.09 Environmental Matters. (a) (i) Comply in all material respects with
all Environmental Laws applicable to the ownership or use of any real property
owned or leased by the Borrower or any of its Subsidiaries, except where such
noncompliance is not, in any case or in the aggregate, reasonably likely to have
a Material Adverse Effect, (ii) include in all material contracts with tenants
and other persons occupying such real property provisions to ensure such
tenants’ compliance in all material respects with all such Environmental Laws,
and diligently enforce and prosecute its rights with respect to such provisions,
(iii) pay or cause to be paid in the case of sole liability, or, in the case of
joint liability, to seek contribution or compensation in respect of, all costs
and expenses incurred in connection with such compliance, except in respect to
costs and expenses that are being contested in good faith and for which the
Borrower or such Subsidiary, as the case may be, shall have set aside on its
books appropriate reserves, and except where failures to make such payments are
not, in any case or in the aggregate, reasonably likely to have a Material
Adverse Effect, and (iv) use its best efforts to keep or cause to be kept all
such real property free and clear of any liens imposed pursuant to any
Environmental Laws, except in respect to liens that are being contested in good
faith, and except in respect to liens the existence of which is not, in any case
or in the aggregate, reasonably likely to have a Material Adverse Effect.

(b) Neither the Borrower, nor any of its Subsidiaries will generate, use, treat,
store, Release, or permit the generation, use, treatment, storage or Release of
Hazardous Materials on any real property owned or leased by the Borrower or any
of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such real property, except for quantities generated,
used, treated, stored, or Released on, or transported to or from, such real
property in the ordinary course of business in material compliance with all
applicable Environmental Laws and, except for such generation, use, treatment or
storage on, or transportation to or from, any such real property of Hazardous
Materials as is not, in any case or in the aggregate, reasonably likely to have
a Material Adverse Effect.

(c) If the Administrative Agent receives any notice from the Borrower pursuant
to subsection (d) of this Section 5.09 or if the Administrative Agent otherwise
acquires knowledge of any Environmental Claim which in the sole determination of
the Required Lenders would have a Material Adverse Effect with respect to the
Borrower then upon the written request of the Required Lenders, the Borrower
will provide, at its

 

43



--------------------------------------------------------------------------------

sole cost and expense, an environmental site assessment report concerning any
real property owned or leased by the Borrower or an affected Subsidiary that is
the subject of such Environmental Claim prepared by an environmental consulting
firm approved by the Required Lenders, indicating the presence or absence of
Hazardous Materials and the potential costs of any removal or remedial action in
connection with any Hazardous Materials on any such real property owned or
leased by the Borrower or any of its Subsidiaries.

(d) The Borrower will immediately advise the Administrative Agent in writing of
any of the following:

(i) Any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any real property owned or leased by the Borrower or any of
its Subsidiaries which if determined adversely to the Borrower or any of its
Subsidiaries would be reasonably likely to have a Material Adverse Effect;

(ii) Any condition or occurrence on any real property owned or leased by the
Borrower or any of its Subsidiaries that (A) results in noncompliance by the
Borrower or any of its Subsidiaries with any applicable Environmental Law which
noncompliance is reasonably likely to have a Material Adverse Effect, or
(B) could reasonably be anticipated to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any real property owned or
leased by the Borrower or any of its Subsidiaries and which if determined
adversely to the Borrower or any of its Subsidiaries would be reasonably likely
to have a Material Adverse Effect;

(iii) Any condition or occurrence on any real property owned or leased by the
Borrower or any of its Subsidiaries or, to the actual knowledge of the Borrower
or any of its Subsidiaries, any property adjoining or in the vicinity thereof
that could reasonably be anticipated to cause such real property to be subject
to any restrictions on the ownership, occupancy, use, or transferability thereof
under any Environmental Law which restrictions, in any case or in the aggregate,
are reasonably likely to have a Material Adverse Effect; and

(iv) The taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Materials on any real property owned or leased
by the Borrower or any of its Subsidiaries the taking of which, in any case or
in the aggregate, is reasonably likely to have a Material Adverse Effect.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence, or removal or remedial action and the
action which the Borrower or any of its Subsidiaries proposes to take in
response thereto.

Section 5.10 Ownership Requirement. With respect to Weyerhaeuser, at any time,
maintain the ownership (directly or indirectly) of or long-term leases on, no
less than four million (4,000,000) acres of Timberlands.

 

44



--------------------------------------------------------------------------------

Section 5.11 Claim Agreement. With respect to Weyerhaeuser, perform, observe and
comply with each of its covenants and agreements in the Claim Agreement, and do
or cause to be done all things necessary to keep the Claim Agreement in full
force and effect.

Section 5.12 Farm Credit Equity. (a) So long as a Farm Credit Lender is a Lender
or Voting Participant hereunder, the Borrower will acquire equity in such Farm
Credit Lender in such amounts and at such times as such Farm Credit Lender may
require in accordance with such Farm Credit Lender’s bylaws and capital plan or
similar documents (as each may be amended from time to time), provided, however,
that notwithstanding anything to the contrary contained herein the maximum
amount of equity that the Borrower may be required to purchase in such Farm
Credit Lender shall not exceed the maximum amount required by the applicable
bylaws, capital plan and related documents, in each case, (x) as in effect (and
in the form provided to the Borrower) on the Closing Date or (y) in the case of
a Farm Credit Lender that becomes a Lender or Voting Participant as a result of
an assignment or sale of participation, as in effect (and in the form provided
to the Borrower) at the time of the closing of the related assignment or sale of
participation. Each applicable Farm Credit Lender confirms delivery to the
Borrower, and the Borrower acknowledges receipt, of documents from such Farm
Credit Lender that describe the nature of the stock and other equities in such
Farm Credit Lender required to be acquired by the Borrower in connection with
its patronage loan from such Farm Credit Lender (the “Farm Credit Equities”) as
well as applicable capitalization requirements, and the Borrower agrees to be
bound by the terms thereof. Each applicable Farm Credit Lender party hereto as
of the Closing Date acknowledges and agrees that the amount of Farm Credit
Equities of such Farm Credit Lender acquired by the Borrower on or prior to the
Closing Date satisfies the requirements of this Section 5.12 in respect of the
Total Commitments as of the Closing Date.

(b) Each party hereto acknowledges that each Farm Credit Lender’s bylaws,
capital plan and similar documents (as each may be amended from time to time)
shall govern (x) the rights and obligations of the parties with respect to the
Farm Credit Equities and any patronage refunds or other distributions made on
account thereof or on account of the Borrower’s patronage with such Farm Credit
Lender, (y) the Borrower’s eligibility for patronage distributions from such
Farm Credit Lender (in the form of Farm Credit Equities and cash) and
(z) patronage distributions, if any, in the event of a sale of a participation
interest. Each Farm Credit Lender reserves the right to assign or sell
participations in all or any part of its Commitments or outstanding Borrowings
hereunder on a non-patronage basis (and/or to a Lender that pays no patronage or
pays patronage that is lower than the patronage paid by the transferring Farm
Credit Lender) in accordance with Section 9.04; provided, that if Borrower’s
consent to such assignment or sale of a participation by such Farm Credit Lender
is required pursuant to Section 9.04(b) or Section 9.04(f), as applicable, the
parties hereto agree that, solely with respect to Borrower’s ability to
reasonably withhold consent to such transfer because of an expected reduction in
patronage distributions to the Borrower (it being understood and agreed that the
Borrower may have another basis for reasonably withholding consent to such
transfer), (A) if the transferring Farm Credit Lender has not delivered a Farm
Credit Lender Transfer Certificate (as defined below) to the Borrower, then the
Borrower may withhold its consent to such assignment or sale in its sole
discretion (and in such case, the Borrower shall be deemed to have acted
reasonably), and (B) if the transferring Farm Credit Lender has delivered a Farm
Credit Lender Transfer Certificate to the Borrower,

 

45



--------------------------------------------------------------------------------

then Weyerhaeuser may not withhold its consent to such assignment or sale (and
any such withholding of consent shall be deemed unreasonable). For purposes
hereof, “Farm Credit Lender Transfer Certificate” means a certificate executed
by an officer of the transferring Farm Credit Lender and certifying to the
Borrower that such transferring Farm Credit Lender has used commercially
reasonable efforts to consummate the relevant assignment or sale or a
participation with another entity that would be expected to make patronage
distributions to the Borrower on a going forward basis that are consistent with
(or better than) those that the Borrower could reasonably have expected to have
received from such transferring Farm Credit Lender.

(c) Each party hereto acknowledges that each Farm Credit Lender has a statutory
first lien pursuant to the Farm Credit Act of 1971 (as amended from time to
time) on all Farm Credit Equities of such Farm Credit Lender that the Borrower
may now own or hereafter acquire, which statutory lien shall be for such Farm
Credit Lender’s sole and exclusive benefit. The Farm Credit Equities of a
particular Farm Credit Lender shall not constitute security for the obligations
arising under the Loan Documents due to any other Lender. To the extent that any
of the Loan Documents create a Lien on the Farm Credit Equities of a Farm Credit
Lender or on patronage accrued by such Farm Credit Lender for the account of the
Borrower (including, in each case, proceeds thereof), such Lien shall be for
such Farm Credit Lender’s sole and exclusive benefit and shall not be subject to
pro rata sharing hereunder. Neither the Farm Credit Equities nor any accrued
patronage shall be offset against the obligations arising under the Loan
Documents except that, in the event of an Event of Default, a Farm Credit Lender
may elect, solely at its discretion, to apply the cash portion of any patronage
distribution or retirement of equity to amounts due under this Agreement. The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. No Farm Credit Lender
shall have an obligation to retire the Farm Credit Equities of such Farm Credit
Lender upon any Event of Default, Default or any other default by the Borrower,
or at any other time, either for application to the obligations arising under
the Loan Documents or otherwise.

Section 5.13 Further Assurances. Promptly cause to be taken, executed,
acknowledged or delivered, at the sole expense of the Borrower, all such further
acts, documents and assurances as the Required Lenders may from time to time
reasonably request in order for the Borrower to carry out its obligations
hereunder and under the other Loan Documents.

 

46



--------------------------------------------------------------------------------

ARTICLE VI.

NEGATIVE COVENANTS

Section 6.01 Covenants of Weyerhaeuser. Weyerhaeuser covenants and agrees with
each Lender and the Administrative Agent that, so long as this Agreement shall
remain in effect or the principal of or interest on any Loan, any Fees or any
other expenses or amounts then due and payable under any Loan Document shall be
unpaid, unless the Required Lenders shall otherwise consent in writing, it will
not, either directly or indirectly:

(a) Secured Indebtedness. (i) Issue, assume or guarantee, or permit any of its
Restricted Subsidiaries to issue, assume or guarantee, any indebtedness for
money borrowed (hereinafter in this Section 6.01(a) referred to as “debt”), if
such debt is secured by a deed of trust, mortgage, pledge, security interest or
other lien or encumbrance (any deed of trust, mortgage, pledge, security
interest or other lien or encumbrance being hereinafter in this Section 6.01(a)
referred to as a “mortgage” or collectively “mortgages”) upon or with respect to
any timber or timberlands of Weyerhaeuser or such Restricted Subsidiary located
in the States of Washington, Oregon, Arkansas, Oklahoma, Mississippi or North
Carolina, or upon or with respect to any principal manufacturing plant of
Weyerhaeuser or such Restricted Subsidiary located anywhere in the United States
of America, in either case now owned or hereafter acquired, without in any such
case effectively providing, concurrently with the issuance, assumption or
guarantee of any such debt, that the Loans (together with, if Weyerhaeuser shall
so determine, any other indebtedness of or guarantee by Weyerhaeuser or such
Restricted Subsidiary ranking equally with the Loans and then existing or
thereafter created) shall be secured equally and ratably with (or prior to) such
debt; provided, however, that the foregoing restrictions shall not be applicable
to:

(1) mortgages upon or with respect to any property of any of its Restricted
Subsidiaries securing debt of such Restricted Subsidiary to Weyerhaeuser or
another Restricted Subsidiary of Weyerhaeuser;

(2) mortgages upon or with respect to any property acquired, constructed or
improved by Weyerhaeuser or any of its Restricted Subsidiaries after the date of
this Agreement which are created, incurred or assumed contemporaneously with, or
within 90 days after, such acquisition, construction or improvement, to secure
or provide for the payment of any part of the purchase price of such property or
the cost of such construction or improvement, or mortgages upon or with respect
to any property existing at the time of acquisition thereof; provided, however,
that in the case of any such construction or improvement the mortgage shall not
apply to any property theretofore owned by Weyerhaeuser or any of its Restricted
Subsidiaries other than any theretofore unimproved real property on which the
property so constructed, or the improvement, is located;

(3) any extension, renewal or replacement of any mortgage referred to in clause
(2) above or clause (4) below; provided, however, that the principal amount of
indebtedness secured thereby shall not exceed the principal amount of
indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or part
of the same property which secured the mortgage so extended, renewed or
replaced; and

(4) any mortgage existing on any timber or timberlands of any Person or upon or
with respect to any principal manufacturing plant of any Person at the time of
acquisition by Weyerhaeuser or any of its Restricted Subsidiaries of such
Person.

 

47



--------------------------------------------------------------------------------

(ii) Notwithstanding the provisions of paragraph (a)(i) of this Section 6.01,
Weyerhaeuser or any of its Restricted Subsidiaries may issue, assume or
guarantee secured debt which would otherwise be subject to the foregoing
restrictions in an aggregate amount which, together with all other such debt of
Weyerhaeuser and its Restricted Subsidiaries and the Attributable Debt in
respect of Sale and Lease-Back Transactions (as defined in Section 6.01(b))
existing at such time (other than Sale and Lease-Back Transactions permitted
because Weyerhaeuser would be entitled to incur debt secured by a mortgage on
the property to be leased without equally and ratably securing the Loans
pursuant to paragraph (a)(i) of this Section 6.01, and other than Sale and
Lease-Back Transactions the proceeds of which have been applied in accordance
with clause (ii) of Section 6.01(b)), does not at the time exceed five percent
(5%) of Shareholders’ Interest in Weyerhaeuser and its Restricted Subsidiaries
(as hereinafter defined). The term “Attributable Debt” as used in this paragraph
shall mean, as of any particular time, the present value of the obligation of
the lessee for rental payments during the remaining term of any lease (including
any period for which such lease has been extended or may, at the option of the
lessor, be extended).

(iii) For purposes of this Section 6.01(a), (A) the term “principal
manufacturing plant” shall not include any manufacturing plant which, in the
reasonable opinion of the Board of Directors of Weyerhaeuser, is not a principal
manufacturing plant of Weyerhaeuser and its Restricted Subsidiaries; (B) the
following types of transactions shall not be deemed to create debt secured by a
mortgage: (1) the sale, mortgage or other transfer of timber in connection with
an arrangement under which Weyerhaeuser or any of its Restricted Subsidiaries is
obligated to cut such timber or a portion thereof in order to provide the
transferee with a specified amount of money however determined; (2) the mortgage
of any property of Weyerhaeuser or any of its Restricted Subsidiaries in favor
of the United States, or any State, or any department, agency or instrumentality
of either, to secure partial, progress, advance or other payments to
Weyerhaeuser or any of its Restricted Subsidiaries pursuant to the provisions of
any contract or statute and (3) liens existing on property at the time of
acquisition of such property; and (C) the term “Shareholders’ Interest in
Weyerhaeuser and its Restricted Subsidiaries” shall mean the aggregate of
capital and surplus, including surplus resulting from the March 1, 1913
revaluation of timber and timberlands, of Weyerhaeuser and its Restricted
Subsidiaries, after deducting the cost of shares of Weyerhaeuser held in
treasury.

(b) Sale and Lease-Back. Enter into any arrangement, or permit any Restricted
Subsidiary to enter into any arrangement, with any Person providing for the
leasing by Weyerhaeuser or any of its Restricted Subsidiaries of any real
property in the United States (except for temporary leases for a term of not
more than three years), which property has been or is to be sold or transferred
by Weyerhaeuser or such Restricted

 

48



--------------------------------------------------------------------------------

Subsidiary to such Person (herein referred to as a “Sale and Lease-Back
Transaction”), unless (i) Weyerhaeuser or such Restricted Subsidiary would be
entitled to incur debt secured by a mortgage on the property to be leased
without equally or ratably securing the Loans pursuant to Section 6.01(a), or
(ii) Weyerhaeuser applies an amount equal to the fair value (as determined by
the Board of Directors of Weyerhaeuser) of the property so leased to the
retirement (other than any mandatory retirement), within 90 days of the
effective date of any such Sale and Lease-Back Transaction, of indebtedness for
borrowed money incurred or assumed by Weyerhaeuser which by its terms matures
at, or is extendible or renewable at the option of the obligor to, a date more
than 12 months after the date of the creation of such debt.

(c) Merger, Consolidation, etc. Be a party to a merger or consolidation or sell,
transfer or otherwise dispose of all or substantially all of its properties or
assets in a single transaction or in a series of related transactions unless
(i) such merger, consolidation, sale, transfer or disposition is made with
respect to another corporation incorporated and doing business primarily within
the United States of America which shall expressly assume, in form and substance
reasonably satisfactory to the Required Lenders, the obligations of Weyerhaeuser
under the Loan Documents and Weyerhaeuser’s Loans, and (ii) immediately after
giving effect to such merger, consolidation, sale, transfer or disposition, no
Default or Event of Default hereunder shall have occurred and be continuing.

(d) Debt Ratio. Permit Total Funded Indebtedness to exceed 65% of the sum of
Weyerhaeuser’s Total Adjusted Shareholders’ Interest and Total Funded
Indebtedness.

(e) Net Worth. At any time permit Weyerhaeuser’s Total Adjusted Shareholders’
Interest to be less than $3,000,000,000.

(f) Change in Business. Engage in, or permit any Restricted Subsidiary to engage
in, any material business activities or operations substantially different from,
or unrelated to, the business activities and operations conducted by
Weyerhaeuser and its Restricted Subsidiaries as of the date hereof, except for
reasonable extensions, developments and modifications thereof.

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.01 Events of Default. In case of the happening of any of the events
under Sections 7.01(a) through 7.01(m) below (an “Event of Default”):

(a) default shall be made in the payment by the Borrower of any principal of any
Loan, when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

(b) default shall be made in the payment by the Borrower of any interest on any
Loan or any Fee or any other amount (other than an amount referred to in
Section 7.01(a) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five days;

 

49



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by the Borrower in or in
connection with any Loan Document or the Borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by the Borrower
or any of its Subsidiaries (or its Restricted Subsidiaries, if such covenant,
condition or agreement applies only to Restricted Subsidiaries) of any covenant,
condition or agreement contained in Section 5.01(a), 5.05(a), 5.08 or in Article
VI;

(e) default shall be made in the due observance or performance by the Borrower
or any of its Subsidiaries (or its Restricted Subsidiaries, if such covenant,
condition or agreement applies only to Restricted Subsidiaries) of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in Section 7.01(a), 7.01(b), 7.01(c) or 7.01(d)) and such default
shall continue unremedied for a period of thirty days after notice thereof from
the Administrative Agent or any Lender to the Borrower;

(f) the Borrower or any of its Restricted Subsidiaries shall (i) fail to pay,
when and as the same shall become due and payable (and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument related to such Indebtedness) any principal or interest,
regardless of amount, due in respect of Indebtedness in an aggregate principal
amount in excess of $100,000,000, or (ii) fail to observe or perform any other
terms, covenants, conditions or agreements contained in any agreements or
instruments evidencing or governing Indebtedness in an aggregate principal
amount in excess of $100,000,000 (and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
related to such Indebtedness), if the effect of any failure or failures referred
to in this Section 7.01(f)(ii) is to cause or permit the holder or holders of
such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice) to cause, such Indebtedness to become due prior to its stated
maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of its Restricted Subsidiaries, or of a
substantial part of the property or assets of the Borrower or any of its
Restricted Subsidiaries, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Restricted Subsidiaries or for a substantial part of the
property or assets of the Borrower or any of its Restricted Subsidiaries or
(iii) the winding-up or liquidation of the Borrower or any of its Restricted
Subsidiaries; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

50



--------------------------------------------------------------------------------

(h) the Borrower or any of its Restricted Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
Section 7.01(g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any of its Restricted Subsidiaries or for a substantial part of
the property or assets of the Borrower or any of its Restricted Subsidiaries,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Borrower or any of its
Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any of its
Restricted Subsidiaries to enforce any such judgment;

(j) any Plan shall fail to satisfy the minimum funding standard required for any
plan year or a waiver of such standard or extension of any amortization period
is sought or granted under Section 412, Section 430 or Section 431 of the Code,
as applicable, any Plan is, shall have been or is likely to be terminated or the
subject of termination proceedings under ERISA, any Plan shall have an Unfunded
Current Liability, or Weyerhaeuser has incurred or is likely to incur a
liability to or on account of a Plan under Sections 409, 502(i), 502(l), or 515
of ERISA or Section 4975 of the Code, or Weyerhaeuser or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan under
Sections 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA; and there shall result
from any such event or events referred to in this Section 7.01(j) the imposition
of a lien upon the assets of Weyerhaeuser or any ERISA Affiliate, the granting
of a security interest, a liability or a material risk of incurring a liability
to the PBGC or the Internal Revenue Service or a Plan or a trustee appointed
under ERISA or a liability or a material risk of incurring a liability under
Sections 409, 502(i) or 502(l) of ERISA or under Sections 4971 or 4975 of the
Code in each case; which, in the good faith determination of the Required
Lenders, will have a Material Adverse Effect;

(k) there shall have occurred a Change in Control of the Borrower; or

(l) the Claim Agreement shall cease, for any reason, to be in full force and
effect, or Weyerhaeuser or WNR shall contest the validity or enforceability
thereof or otherwise fail to comply with its obligations thereunder;

 

51



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in Section 7.01(g) or 7.01(h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments of the Lenders and/or (ii) declare the Loans then outstanding to
the Borrower to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
Sections 7.01(g) or 7.01(h) above, the Commitments of the Lenders and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

Section 8.01 The Administrative Agent. Each of the Lenders hereby irrevocably
appoints CoBank to act as Administrative Agent hereunder and under the Loan
Documents on behalf of the Lenders. Each of the Lenders, and each assignee
thereof, hereby irrevocably authorizes the Administrative Agent to take such
actions on behalf of such Lender and to exercise such powers as are specifically
delegated to the Administrative Agent by the terms and provisions hereof,
together with such actions and powers as are reasonably incidental thereto.

The Administrative Agent may perform any and all of its duties and exercises its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appoints by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercises
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Loans as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

The Administrative Agent is hereby expressly authorized by the Lenders without
hereby limiting any implied authority, (a) to receive on behalf of the Lenders
all payments of principal of and interest on the Loans and all other amounts due
to the Lenders hereunder, and promptly to distribute to each Lender its proper
share of each payment so received; (b) to give prompt notice on behalf of the
Lenders to the Borrower of any Event of Default specified in this Agreement of

 

52



--------------------------------------------------------------------------------

which the Administrative Agent has actual knowledge acquired in connection with
its agency hereunder; and (c) to distribute promptly to each Lender copies of
all notices, financial statements and other materials delivered by the Borrower
pursuant to this Agreement as received by the Administrative Agent.

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such to any Lender for any action taken or omitted
by any of them except for its or his own gross negligence or willful misconduct,
or be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrower of any of the terms, conditions, covenants or agreements contained in
any Loan Document. The Administrative Agent shall not be responsible to the
Lenders for (i) the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or any other Loan Documents or other instruments
or agreements or (ii) the satisfaction of any condition set forth in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The duties of the Administrative Agent
shall be mechanical and administrative in nature; the Administrative Agent shall
not have by reason of this Agreement or any other Loan Document a fiduciary
relationship in respect of any Lender. The Administrative Agent shall in all
cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders or the Lenders, as the
case may be, and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
of the Lenders. The Administrative Agent shall, in the absence of knowledge to
the contrary, be entitled to rely on any instrument or document believed by it
to be genuine and correct and to have been signed or sent by the proper person
or persons. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed to be made by the proper Person, and shall
not incur any liability for relying thereon.

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall have any responsibility to the Borrower on account of the
failure of or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or the Borrower of any of their
respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith. The foregoing shall not limit the obligations
of CoBank (or its successors and assigns) in its capacity as Lender hereunder.
The Administrative Agent may execute any and all duties hereunder by or through
agents or employees and shall be entitled to rely upon the advice of legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it with respect to all matters arising hereunder and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel. The exculpatory provisions of this Article VIII
shall apply to any such agent or employee, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
the Lenders hereby acknowledge that (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is

 

53



--------------------------------------------------------------------------------

continuing, (b) the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement unless it shall be requested in writing to do so by the Required
Lenders or the Lenders, as the case may be, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of their respective Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent may resign on the 30th day after notifying the Lenders
and the Borrower. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor approved by Weyerhaeuser, which approval shall not
be unreasonably withheld (and shall not be required if an Event of Default has
occurred and is continuing). If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank (which, if such bank is not a Lender,
shall be subject to approval by Weyerhaeuser, which approval shall not be
unreasonably withheld, and shall not be required if an Event of Default has
occurred and is continuing) with an office in New York, New York, having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor bank, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any of their respective Subsidiaries or other Affiliate
thereof as if it were not the Administrative Agent.

Each of the Lenders agrees (i) to reimburse the Administrative Agent, on demand,
in the amount of its pro rata share (based on its outstanding Loans (or, if no
Loans are outstanding, its Commitment hereunder)) of any reasonable
out-of-pocket expenses incurred for the benefit of the Lenders by the
Administrative Agent, including the fees and expenses of a single counsel and
compensation of agents and employees paid for services rendered on behalf of the
Lenders which shall not have been reimbursed by the Borrower and (ii) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all losses, claims, damages, liabilities and related
reasonable out-of-pocket expenses of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against it in its capacity as the
Administrative Agent or any of them in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted by it
or any of them under this Agreement or any other Loan Document, to the extent
the same shall not have been reimbursed by the Borrower; provided that

 

54



--------------------------------------------------------------------------------

no Lender shall be liable to the Administrative Agent for any portion of such
losses, claims, damages, liabilities and related expenses resulting from the
gross negligence or willful misconduct of the Administrative Agent or any of its
directors, officers, employees, or agents.

Each of the Lenders acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.

In case of the pendency of any proceeding under any debtor relief law, the
Administrative Agent shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise (a) to file and prove a claim for
the whole amount and principal and interest owing and unpaid in respect of the
Loans and all other obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due to the Lenders and the Administrative Agent under
Section 2.04 and 9.05 allowed in such judicial proceeding and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due to the Administrative Agent under Sections
2.04 and 9.05.

Section 8.02 Other Agents. Each of the Lenders and the Borrower acknowledges
(A) that each of the Lead Arrangers in their capacity as Lead Arranger and Joint
Book Runner do not have any responsibility, duties or liability hereunder, and
(B) that the title “Lead Arranger” is purely honorary in nature.

ARTICLE IX.

MISCELLANEOUS

Section 9.01 Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by telecopy to the address specified below, or such other address
as such party shall hereafter have specified by written notice to the
Administrative Agent and the Borrower:

(a) if to the Borrower by hand or courier service, to the Borrower at 33663
Weyerhaeuser Way South, Federal Way, Washington, or by facsimile to
(253) 924-3543, in each case to the Attention of Vice President and Treasurer
with a copy to Secretary;

 

55



--------------------------------------------------------------------------------

(b) if to the Administrative Agent or a Lender, to it at its address (or
telecopy number) set forth in Schedule 9.01 or in the Assignment and Acceptance
pursuant to which such Lender became a party hereto.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic communications equipment of the sender, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making of the Loans, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid and so long as the Commitments hereunder have
not been terminated.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent, each
Lender and their respective successors and assigns, except that, other than as
provided in Section 6.01(c), the Borrower shall not have the right to assign or
delegate its rights or obligations hereunder or any interest herein without the
prior consent of all the Lenders.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, other than as
provided in Section 6.01(c), the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

56



--------------------------------------------------------------------------------

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or a Lender Affiliate, the Borrower must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) the Administrative Agent must give its
prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (iii) except in the case of an assignment to
a Lender or a Lender Affiliate or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loan, the amount of the Commitment
and/or Loan of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, (iv) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, (v) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (vi) the assignee, if it shall not be a Lender prior to such
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Borrower otherwise
required under this paragraph shall not be required if a Default or Event of
Default has occurred and is continuing. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.11, 2.13, 2.17 and 9.05). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section. Notwithstanding
the foregoing, no assignment or participation shall be made to a natural person
or the Borrower or any Affiliate of the Borrower.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

57



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, if any, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower or any other Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.08(b) that affects such Participant.
Subject to paragraph (g) of this Section, the Borrower agree that each
Participant shall be entitled to the benefits of, and subject to the limitations
of, Sections 2.11, 2.13 and 2.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.06 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.15 as though it were a Lender.
Each Lender that sells a participation, acting solely for this purpose as an
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive (absent manifest error), and such Lender, the Borrower and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

58



--------------------------------------------------------------------------------

(f) Notwithstanding anything in Section 9.04 to the contrary, any bank that is a
member of the Farm Credit System that (a) has purchased a participation in the
minimum amount of $10,000,000 on or after the Effective Date, (b) is, by written
notice to Weyerhaeuser and the Administrative Agent (“Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(c) receives the prior written consent of Weyerhaeuser and the Administrative
Agent to become a Voting Participant (to the extent such consent would be
required pursuant to Section 9.04(b) if such transfer were an assignment rather
than a sale of a participation), shall be entitled to vote (and the voting
rights of the selling Lender shall be correspondingly reduced), on a dollar for
dollar basis, as if such participant were a Lender, on any matter requiring or
allowing a Lender to provide or withhold its consent, or to otherwise vote on
any proposed action. To be effective, each Voting Participant Notification
shall, with respect to any Voting Participant, (i) state the full name, as well
as all contact information required of an assignee as set forth in Exhibit C
hereto and (ii) state the dollar amount of the participation purchased. The
Borrower and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph.
Notwithstanding the foregoing, each bank or other lending institution that is a
member of the Farm Credit System designated as a Voting Participant in Schedule
9.04(f) hereto shall be a Voting Participant without delivery of a Voting
Participant Notification and without the prior written consent of the Borrower
and the Administrative Agent.

(g) A Participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’ prior
written consent. No Participant shall be entitled to the benefits of
Section 2.17 unless such Participant complies with Section 2.17(g) and (j) as if
it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, any notes held by it pursuant to
Section 2.05(e)) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, without notice to,
or consent of the Borrower or the Administrative Agent, and this Section 9.04
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(i) Weyerhaeuser authorizes each Lender to disclose to any Participant or
assignee and any prospective Participant or assignee any and all financial
information in such Lender’s possession concerning Weyerhaeuser or any
Subsidiary of Weyerhaeuser which has been delivered to such Lender by the
Borrower pursuant to this Agreement or

 

59



--------------------------------------------------------------------------------

which has been delivered to such Lender by the Borrower in connection with such
Lender’s credit evaluation of the Borrower prior to entering into this
Agreement; provided that such Participant or assignee or prospective Participant
or assignee agrees to treat any such information which is not public as
confidential in accordance with the terms of the Agreement.

Section 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by the Administrative Agent or any Lender in connection
with the enforcement or protection of their rights in connection with this
Agreement and the other Loan Documents or in connection with the Loans made,
including the fees and disbursements of Moore & Van Allen, PLLC, special counsel
for the Administrative Agent, and, in connection with any such amendment,
modification or waiver made in connection with any such enforcement or
protection, the fees and disbursements of any other counsel for the
Administrative Agent or any Lender. The Borrower further agrees that it shall
indemnify the Lenders from and hold them harmless against any documentary taxes,
assessments or charges made by any Governmental Authority by reason of the
execution and delivery of this Agreement or any of the other Loan Documents.

(b) The Borrower will indemnify the Administrative Agent, each Lender and the
Related Parties of each of the foregoing (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees and expenses, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery by the Borrower of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties thereto of their respective obligations thereunder or the consummation
of the Transactions and the other transactions contemplated hereby and thereby,
(ii) the use of the proceeds of the Loans by the Borrower or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its controlled
Related Parties, in each case as determined by a final, nonappealable judgment
of a court of competent jurisdiction.

(c) It is understood and agreed that, to the extent not precluded by a conflict
of interest, each Indemnitee shall endeavor to work cooperatively with
Weyerhaeuser with a view toward minimizing the legal and other expenses
associated with any defense and any potential settlement or judgment. To the
extent reasonably practicable and not disadvantageous to any Indemnitee, it is
anticipated that a single counsel selected by Weyerhaeuser may be used.
Settlement of any claim or litigation involving any material indemnified amount
will require the approval of Weyerhaeuser (not to be unreasonably withheld).

 

60



--------------------------------------------------------------------------------

(d) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated thereby, any Loan or
the use of the proceeds thereof.

Section 9.06 Right of Setoff. If any Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
without notice to the Borrower (any such notice being expressly waived by the
Borrower), to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or any of its
Affiliates to or for the credit or the account of the Borrower against any of
and all the obligations of the Borrower now or hereafter existing under this
Agreement and any other Loan Documents held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section 9.06 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.

Section 9.07 Applicable Law. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS HEREUNDER AND THEREUNDER OF THE PARTIES HERETO AND
THERETO SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies which they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 

61



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) change the principal amount of, or extend the maturity of or
any date for the scheduled payment of any principal of or interest on, any Loan,
or decrease the rate of interest on any Loan, without the prior written consent
of each Lender affected thereby (including a Defaulting Lender, if applicable),
(ii) change the Commitment of any Lender without the prior written consent of
such Lender, or (iii) amend or modify the provisions of Section 2.14, the
provisions of this Section 9.08 or the definition of “Commitment Termination
Date”, “Maturity Date” or “Required Lenders,” without prior written consent of
each Lender except that (A) with the consent of the Required Lenders, the
provisions of Section 2.14, this Section and the definition of “Required
Lenders” may be amended to include any new class of commitments or extensions of
credit thereunder created under this Agreement (or to include lenders extending
such credit) on substantially the same basis as corresponding references
relating to existing commitments and extensions of credit, (B) the Borrower may
request that Lenders agree to extend the Maturity Date (or other maturity date
of their commitments or extensions of credit hereunder) and, if less than all
Lenders consent to any such extension, the provisions of this Agreement
(including Section 2.14 and this Section) may be amended with the consent of the
Required Lenders to establish separate classes of commitments and extensions of
credit thereunder (and of Lenders extending such credit) and (C) in the event
any such new class or separate class of commitments or extensions or credit
thereunder are established as provided in clause (A) or (B) above, then, with
the consent of the Required Lenders, the provisions of Section 2.14 may be
amended to provide for borrowings, commitment reductions, borrowing conversions
and payments to be made ratably by class and this Section may be amended to
provide for amendments that affect only one class of commitments and extensions
of credit thereunder to be approved only by requisite lenders of such class;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent. Each Lender shall be bound by any
waiver, amendment or modification authorized by this Section 9.08, and any
consent by any Lender pursuant to this Section 9.08 shall bind any person
subsequently acquiring a Loan from it.

(c) Notwithstanding anything to the contrary herein, (i) no Defaulting Lender
shall have any right to approve or disapprove any amendment, modification,
supplement, waiver or consent hereunder or otherwise give any direction to the
Administrative Agent (except as provided in Section 2.19(a) and
Section 9.08(b)); (ii) the Administrative Agent may, with the consent of
Weyerhaeuser only, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received, at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment; and (iii) any agreement of the Required Lenders to
forbear (and/or direction to the Administrative Agent to forbear) from
exercising any of their rights and remedies upon a Default or Event of Default
shall be effective without the consent of the Administrative Agent or any other
Lender.

 

62



--------------------------------------------------------------------------------

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and Weyerhaeuser (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share in the benefits of this Agreement and the other Loan Documents with the
Loans and the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders; provided that, no Lender shall be obligated to commit to
or hold any part of such credit facilities.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other Loan Document, or otherwise
contracted for, charged, received, taken or reserved by any Lender, shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable with respect to each Loan owing to
each Lender, together with all Charges payable to such Lender, shall be limited
to the Maximum Rate.

Section 9.10 Entire Agreement. This Agreement and the other Loan Documents, the
membership agreements (or similar agreements) with the Borrower required by a
Farm Credit Lender in connection with the purchase of Farm Credit Equities
pursuant to Section 5.12 and the letter agreements referred to in Sections
2.04((a) and (b) (with respect to the payment of fees only) constitute the
entire contract between the parties relative to the subject matter hereof. Any
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement and the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

63



--------------------------------------------------------------------------------

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed signature page of this
Agreement by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

Section 9.14 Headings. The cover page, the Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process. i) The Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or the courts of the United
States for the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such court of the United States for the Southern District of New York. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Lender or the Administrative Agent may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.

(a) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or the courts of the United States for the Southern District of New York.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(b) The Borrower hereby irrevocably designates, appoints and empowers CT
Corporation System, Inc. presently located at 111 Eighth Avenue, New York, New
York 10011, as its designee, appointee and attorney-in-fact to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process,

 

64



--------------------------------------------------------------------------------

summons, notices and documents which may be served in any such action or
proceeding. If for any reason such designee, appointee and attorney-in-fact
shall cease to be available to act as such, the Borrower agrees to designate a
new designee, appointee and attorney-in-fact in New York City on the terms and
for purposes of this provision satisfactory to the Administrative Agent. Each
party to this Agreement irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

Section 9.16 Domicile of Loans. Each Lender may transfer and carry its Loans at,
to or for the account of any office, subsidiary or Affiliate of such Lender.

Section 9.17 Restricted and Unrestricted Subsidiaries. ii) Set forth on Schedule
3.08 is a list of all of the Restricted Subsidiaries and Unrestricted
Subsidiaries of Weyerhaeuser as of the Closing Date.

(a) After the Closing Date, a Financial Officer of Weyerhaeuser may, provided
that no Default or Event of Default has occurred and is continuing, designate a
Restricted Subsidiary as an Unrestricted Subsidiary by notice sent to all of the
Lenders, provided that (i) no such designation shall be effective unless
immediately after giving effect thereto there would exist no Default or Event of
Default; (ii) any such designation shall be effective not less than five
Business Days after written notice thereof shall have been provided to each
Lender; and (iii) upon such designation, Schedule 3.08 shall be deemed to be
amended to reflect such designation. Any Person that becomes a Subsidiary (by
formation, acquisition, merger or otherwise) after the Closing Date shall
automatically be deemed to be a Restricted Subsidiary of Weyerhaeuser as of the
date it becomes a Subsidiary unless designated as an Unrestricted Subsidiary
pursuant to the terms hereof.

(b) After the Closing Date, a Financial Officer of Weyerhaeuser may, provided
that no Default or Event of Default has occurred and is continuing, designate an
Unrestricted Subsidiary as a Restricted Subsidiary by notice sent to all of the
Lenders, provided that (w) no such designation shall be effective unless
immediately after giving effect thereto there would exist no Default or Event of
Default; (x) no such designation shall be effective unless immediately after
giving effect thereto Weyerhaeuser is in compliance with Sections 6.01(d) and
6.01(e); (y) any such designation shall be effective not less than five Business
Days after written notice thereof shall have been provided to each Lender; and
(z) upon such designation, Schedule 3.08 shall be deemed to be amended to
reflect such designation.

Section 9.18 USA PATRIOT Act. Each Lender subject to the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

 

65



--------------------------------------------------------------------------------

Section 9.19 No Fiduciary Duty.

The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower, its stockholders and/or its affiliates. The
Borrower agrees that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other. The Borrower acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other
Person. The Borrower acknowledges and agrees that it has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

Section 9.20 Most Favored Lender.

If at any time the Revolving Credit Agreement or the other Loan Documents (as
defined in the Revolving Credit Agreement) include (i) covenants or events of
default in favor of a Lender (as defined in the Revolving Credit Agreement) that
are not provided for in this Agreement or the other Loan Documents, or
(ii) covenants or events of default in favor of a Lender (as defined in the
Revolving Credit Agreement) that are more restrictive than the same or similar
covenants or events of default provided in this Agreement or the other Loan
Documents, in each case, other than any such covenants or events of default that
specifically apply or refer to WRECO (or any other subsidiary borrower from time
to time party to the Revolving Credit Agreement) and/or its subsidiaries or
restricted subsidiaries (the “Most Favored Covenants”), then (a) such additional
or more restrictive covenants or events of default shall immediately and
automatically be incorporated by reference in this Agreement as if set forth
fully herein, mutatis mutandis, and no such provision may thereafter be waived,
amended or modified under this Agreement except pursuant to the provisions of
Section 9.08, and (b) the Borrower shall promptly, and in any event within five
(5) days after entering into any such Most Favored Covenant, so advise the
Administrative Agent in writing. Thereafter, upon the request of the Required
Lenders, the Borrower shall enter into an amendment to this Agreement with the
Administrative Agent and the Required Lenders evidencing the incorporation of
such incremental or more restrictive covenant or event of default, it being
agreed that any failure to make such request or to enter into any such amendment
shall in no way qualify or limit the incorporation by reference described in
clause (a) of the immediately preceding sentence.

 

66



--------------------------------------------------------------------------------

[Signatures follow.]

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

WEYERHAEUSER COMPANY, as Borrower By:  

/s/ Jeffrey W. Nitta

Name:   Jeffrey W. Nitta Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

COBANK, ACB, individually and as the Administrative Agent By:  

/s/ Michael Tousignant

Name:   Michael Tousignant Title:   Vice President COBANK, ACB, as a Lead
Arranger By:  

/s/ Michael Tousignant

Name:   Michael Tousignant Title:   Vice President



--------------------------------------------------------------------------------

NORTHWEST FARM CREDIT SERVICES, PCA, as a Lead Arranger By:  

/s/ Carol L. Sobson

Name:   Carol L. Sobson Title:   Vice President NORTHWEST FARM CREDIT SERVICES,
PCA, as a Lender By:  

/s/ Carol L. Sobson

Name:   Carol L. Sobson Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN AGCREDIT, PCA, as a Lender By:  

/s/ Janice T. Thede

Name:   Janice T. Thede Title:   Vice President

 

FARM CREDIT SERVICES OF AMERICA, PCA, as a Lender

By:  

/s/ Ben Fogle

Name:   Ben Fogle Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment      Applicable
Percentage  

Northwest Farm Credit Services, PCA

   $ 481,651,428.57         87.572987013 % 

American AgCredit, PCA

   $ 30,377,142.86         5.523116883 % 

Farm Credit Services of America, PCA

   $ 37,971,428.57         6.903896104 %    

 

 

    

 

 

 

TOTAL

   $ 550,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

WEYERHAEUSER COMPANY AND SUBSIDIARIES

 

Name

   State or
Country of
Incorporation    Percentage
Ownership of
Immediate
Parent  

Weyerhaeuser Columbia Holding Co., LLC

   Delaware      96   

Longview Timber LLC

   Delaware      99   

Longview Fibre Company

   Washington      100   

Longview Timberlands LLC

   Delaware      99   

Longview Timber, Corp.

   Delaware      100   

Longview Timberlands LLC

   Delaware      1   

Weyerhaeuser NR Company

   Washington      100   

Jasmine Forests, LLC*

   Delaware      100   

Jewel Forests, LLC*

   Delaware      100   

Longview Timber LLC

   Delaware      1   

North Pacific Paper Corporation*

   Delaware      50   

Norpac Resources LLC

   Delaware      100   

ver Bes’ Insurance Company

   Vermont      100   

Weyerhaeuser Asset Management LLC

   Delaware      100   

Weyerhaeuser Biofuels LLC

   Washington      100   

Catchlight Energy LLC*

   Delaware      50   

Weyerhaeuser Columbia Holding Co., LLC

   Delaware      4   

Weyerhaeuser Employment Services Company

   Washington      100   

Weyerhaeuser EU Holdings, Inc.

   Delaware      100   

Weyerhaeuser Poland sp. z o.o.

   Poland      100   

Weyerhaeuser Solutions, Inc.

   Washington      100   

Weyerhaeuser Solutions Do Brasil Servicos De Consultoria Ltda.

   Brazil      100   

Weyerhaeuser Solutions Brazil LLC

   Washington      100   

Weyerhaeuser Solutions China LLC

   Washington      100   

Weyerhaeuser Global Finance Company

   Oregon      100   

Weyerhaeuser International, Inc.

   Washington      100   



--------------------------------------------------------------------------------

Weyerhaeuser (Asia) Limited

   Hong Kong      100   

Weyerhaeuser Brasil Participações Ltda.

   Brazil      100   

Bahia Produtos de Madeira S.A.

   Brazil      66-2/3   

Weyerhaeuser China, Ltd.

   Washington      100   

Weyerhaeuser Company Limited

   Canada      100   

317298 Saskatchewan Ltd.

   Saskatchewan      100   

Weyerhaeuser (Annacis) Limited

   British Columbia      100   

Weyerhaeuser (Barbados) SRL

   Barbados      100   

Weyerhaeuser (St. Michael) SRL

   Barbados      100   

Weyerhaeuser (Carlisle) Ltd.

   Barbados      100   

Camarin Limited

   Barbados      100   

Weyerhaeuser Services Limited

   British Columbia      100   

Weyerhaeuser International Holdings Limited

   British Virgin Islands      100   

Colonvade S.A.

   Uruguay      100   

Vandora S.A.

   Uruguay      100   

Weyerhaeuser Productos, S.A.

   Uruguay      100   

Weyerhaeuser Holdings Limited

   British Columbia      100   

Weyerhaeuser (Hong Kong) Limited

   Hong Kong      100   

Weyerhaeuser Forestry Consultancy (Shanghai) Co., Ltd.

   China      100   

Weyerhaeuser Forestry (Hong Kong) Limited

   Hong Kong      100   

Weyerhaeuser Forestry (Xiamen) Co., Ltd.

   China      100   

Weyerhaeuser Japan Ltd.

   Japan      100   

Weyerhaeuser Japan Ltd.

   Delaware      100   

Weyerhaeuser Korea Ltd.

   Korea      100   

Weyerhaeuser New Zealand Holdings Inc.

   New Zealand      100   

Nelson Forest Products Company

   New Zealand      100   

Weyerhaeuser Products Limited

   United Kingdom      100   

Weyerhaeuser Taiwan Ltd.

   Delaware      100   

Weyerhaeuser Real Estate Company*

   Washington      100   

Maracay Homes, LLC*

   Arizona      100   

Maracay 56, LLC*

   Arizona      100   



--------------------------------------------------------------------------------

Maracay 63rd, LLC*

   Arizona      100   

Maracay 75, LLC*

   Arizona      100   

Maracay 83, LLC*

   Arizona      100   

Maracay 91, LLC*

   Arizona      100   

Maracay 118, LLC*

   Arizona      100   

Maracay 2012, LLC*

   Arizona      100   

Maracay AMR, LLC*

   Arizona      100   

Maracay Ashler Hills, LLC*

   Arizona      100   

Maracay Bethany Estates, LLC*

   Arizona      100   

Maracay Bethany Estates II, LLC*

   Arizona      100   

Maracay Bridges, LLC*

   Arizona      100   

Maracay Brooks, LLC*

   Arizona      100   

Maracay Construction, LLC*

   Arizona      100   

Maracay Cooper Commons, LLC*

   Arizona      100   

Maracay Cooper Ranch, LLC*

   Arizona      100   

Maracay Cotton Commons, LLC*

   Arizona      100   

Maracay Crismon, LLC*

   Arizona      100   

Maracay Desert Parks, LLC*

   Arizona      100   

Maracay Desert Shadows, LLC*

   Arizona      100   

Maracay Desert Shadows II, LLC*

   Arizona      100   

Maracay Dobbins, LLC*

   Arizona      100   

Maracay DVR, LLC*

   Arizona      100   

Maracay Garden Trails, LLC*

   Arizona      100   

Maracay Harris Park, LLC*

   Arizona      100   

Maracay Higley, LLC*

   Arizona      100   

Maracay Homes, LLC*

   Arizona      100   

Maracay Ironwood, LLC*

   Arizona      100   

Maracay Landmark, LLC*

   Arizona      100   

Maracay Las Casitas, LLC*

   Arizona      100   

Maracay Lindsay Crossing, LLC*

   Arizona      100   



--------------------------------------------------------------------------------

Maracay McQueen, LLC*

   Arizona      100   

Maracay Ocotillo Landing, LLC*

   Arizona      100   

Maracay Palm Valley, LLC*

   Arizona      100   

Maracay Parks, LLC*

   Arizona      100   

Maracay Pecos Vista, LLC*

   Arizona      100   

Maracay Pecos Vista II, LLC*

   Arizona      100   

Maracay Preserve, LLC*

   Arizona      100   

Maracay Pyramid, LLC*

   Arizona      100   

Maracay Pyramid II, LLC*

   Arizona      100   

Maracay Rancho, LLC*

   Arizona      100   

Maracay Rancho Sahuarita, LLC*

   Arizona      100   

Maracay Realty, LLC*

   Arizona      100   

Maracay Riggs, LLC*

   Arizona      100   

Maracay Rio Rancho, LLC*

   Arizona      100   

Maracay San Tan, LLC*

   Arizona      100   

Maracay Sienna Manor, LLC*

   Arizona      100   

Maracay Sienna Vista, LLC*

   Arizona      100   

Maracay Skyview, LLC*

   Arizona      100   

Maracay Sonoran Foothills, LLC*

   Arizona      100   

Maracay Sonoran Hills, LLC*

   Arizona      100   

Maracay Sonoran Mountain, LLC*

   Arizona      100   

Maracay Stonecliffe, LLC*

   Arizona      100   

Maracay Tatum Ranch, LLC*

   Arizona      100   

Maracay Thunderbird, LLC*

   Arizona      100   

Maracay Trails, LLC*

   Arizona      100   

Maracay Tramonto, LLC*

   Arizona      100   

Maracay Villas Boulders, LLC*

   Arizona      100   

Maracay Vistancia, LLC*

   Arizona      100   

Maracay Vistancia II, LLC*

   Arizona      100   

Maracay VR, LLC*

   Arizona      100   

Maracay WH, LLC*

   Arizona      100   



--------------------------------------------------------------------------------

Maracay White Tanks, LLC*

   Arizona      100   

Maracay Windsong, LLC*

   Arizona      100   

Pardee Homes*

   California      100   

Las Positas Land Co.*

   California      100   

Marmont Realty Company*

   California      100   

Pardee Homes of Nevada*

   Nevada      100   

Pardee Coyote Holdings I, LLC*

   Nevada      100   

The Quadrant Corporation*

   Washington      100   

Trendmaker Homes, Inc.*

   Texas      100   

Texas Casual Cottages, LLC*

   Texas      100   

Trendmaker Clear Lake, LLC*

   Texas      100   

Weyerhaeuser Realty Investors, Inc.*

   Washington      100   

Winchester Homes, Inc.*

   Delaware      100   

Cabin Branch Commons, LLC*

   Maryland      100   

WRECO Linear, LLC*

   Washington      100   

Weyerhaeuser Real Estate Development Company

   Washington      100   

WREDCO I LLC

   Delaware      100   

WREDCO II LLC

   Delaware      100   

Weyerhaeuser Sales Europe, Inc.

   Delaware      100   

Weyerhaeuser SC Company

   Washington      100   

WFS II LLC

   Delaware      100   

Weyerhaeuser Financial Investments, Inc.

   Nevada      100   

WY Carolina Holdings, LLC*

   Delaware      100   

WY Georgia Holdings 2004 LLC*

   Delaware      100   

WY Tennessee Holdings, LLC*

   Delaware      100   

Weyerhaeuser Uruguay S.A.

   Uruguay      100   

 

* Unrestricted Subsidiary



--------------------------------------------------------------------------------

SCHEDULE 4.01(h)

FARM CREDIT EQUITIES TO BE PURCHASED ON OR PRIOR TO CLOSING DATE

 

Northwest Farm Credit Services, ACA:

Purchase Price:

   $1,000 (to be paid only upon request of Northwest)

Equity Purchased:

   Class A Voting Stock ($5/share par value)

Certificate?:

   No (referenced on books only)

Executed Agreements

   Membership Agreement

Disclosure Documents:

   Membership Agreement; Capitalization and Privacy Disclosure Statement

CoBank, ACB:

  

Purchase Price:

   $1,000

Equity Purchased:

   $1,000 worth of Class A Common Stock (non-voting; $100/share par value). The
Borrower’s capital account will grow over time, consistent with CoBank’s bylaws

Certificate?:

   No (referenced on books only)

Executed Agreements

   None

Disclosure Documents:

   Bylaws; Capital Plans; Notice to Borrower; Notice to Prospective
Stockholders; Customer Privacy Card; most recent quarterly and annual reports;
invoice

American AgCredit, ACA:

  

Purchase Price:

   $1,000

Equity Purchased:

   200 shares of Class C Common Stock (voting; $5/share par value)

Certificate?:

   No (referenced on books only)

Executed Agreements

   Membership Application

Disclosure Documents:

   Capitalization Bylaws; Notice Regarding Required Investment; Membership
Application

Farm Credit Services of America, ACA:

Purchase Price:

   $1,000

Equity Purchased:

   200 shares of Class D Common Stock (voting; $5/share par value)

Certificate?:

   No (referenced on books only)

Executed Agreements

   Stock Requirements document

Disclosure Documents:

   Customer Information and Disclosure Handbook; Stock Requirements document



--------------------------------------------------------------------------------

SCHEDULE 4.01(h) (continued)

[Form of]

Receipt and Confirmation of Issuance of Equity

The undersigned issuer (“Issuer”) hereby: (i) acknowledges receipt of the funds
specified (if applicable), (ii) confirms that the named Member/Purchaser been
issued the uncertificated equity interests described (the “Stock”), and
(iii) confirms that such issuance has been reflected on the appropriate books
and records of Issuer. The Stock is issued pursuant to Issuer’s Bylaws and shall
be subject to such Bylaws, any membership agreement executed by Member/Purchaser
and applicable law.

 

Member/Purchaser:    Weyerhaeuser Company Issuer:    [name of Farm Credit Lender
or relevant Affiliate] Equity Interests:    [Class      [voting] common stock]
Amount of Equity:    [                 shares, par value $            /share]
Funds Received:    [$1,000] Issue Date:    September     , 2013

 

Acknowledged: [NAME OF FARM CREDIT LENDER OR RELEVANT AFFILIATE]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 9.01

NOTICES

CoBank, ACB, as Administrative Agent:

CoBank, ACB

5500 South Quebec Street

Greenwood Village, CO 80111

Electronic Mail: agencybank@cobank.com

Facsimile: 303-740-4100



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF BORROWING REQUEST

CoBank, ACB, as Administrative Agent

for the Lenders referred to below,

Electronic Mail: agencybank@cobank.com

Facsimile: 303-740-4100

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned, Weyerhaeuser Company, (the “Borrower”), refers to the
$550,000,000 Credit Agreement dated as of September 13, 2013 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”), among the Borrower, the lenders party thereto from time to
time and CoBank, ACB, as Administrative Agent. Capitalized terms used herein and
not otherwise defined herein shall have the meanings given such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.02(e) of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the terms on which
such Borrowing is requested to be made:

 

(A)    Date of Borrowing (which is a Business Day)   

 

   (B)    Principal Amount of Borrowing1   

 

   (C)    Interest rate basis2   

 

   (D)    Interest Period and the last day thereof3   

 

  

Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Sections 4.02(b) and (d) of the
Credit Agreement have been satisfied.

 

 

1  Not less than $5,000,000 and in integral multiples of $1,000,000 in excess
thereof (or an aggregate principal amount equal to the remaining balance of the
available Commitments) or greater than the Total Commitment then available.

2  Eurodollar Loan, Base Rate Loan or Quoted Rate Loan.

3  Which shall be subject to the definition of “Interest Period” and end not
later than the then existing Maturity Date.

 

A-1-1



--------------------------------------------------------------------------------

Very truly yours,

WEYERHAEUSER COMPANY,

as Borrower,

By:  

 

Name:   Title:  

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF QUOTED RATE REQUEST

CoBank, ACB,

as Administrative Agent

Electronic Mail: agencybank@cobank.com

Facsimile: 303-740-4100

[Date]

Attention: Agency Department

Ladies and Gentlemen:

The undersigned, Weyerhaeuser Company, (the “Borrower”), refers to the
$550,000,000 Credit Agreement dated as of September 13, 2013 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”), among the Borrower, the lenders party thereto from time to
time and CoBank, ACB, as Administrative Agent and hereby requests that the
Administrative Agent provide a Quoted Rate for a proposed Quoted Rate Borrowing
under the Credit Agreement, and in that connection sets forth below the
information relating to such proposed Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(d) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 20    .

(ii) The aggregate amount of the Proposed Borrowing is $         .

(iii) The initial Interest Period for each Quoted Rate Borrowing made as part of
the Proposed Borrowing is                    .

[(iv) Instead of the Administrative Agent’s delivering a Quoted Rate for the
Proposed Borrowing on the next Business Day after the date hereof, the
undersigned requests that the Administrative Agent provide a Quoted Rate for the
Proposed Borrowing by no later than                     .4]

 

 

4  Include clause (iv) only if the Quoted Rate is requested to be provided other
than on the next Business Day after this request.

 

A-2-1



--------------------------------------------------------------------------------

Very truly yours, Weyerhaeuser Company By  

 

Name:   Title:  

 

A-2-2



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF QUOTED RATE QUOTE

Weyerhaeuser Company

33663 Weyerhaeuser Way South

Federal Way, Washington 98001

Attention: [                    ]

[Date]

Ladies and Gentlemen:

CoBank, ACB ,as Administrative Agent, refers to the Credit Agreement, dated as
of September 13, 2013 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
Weyerhaeuser Company (the “Borrower”), certain Lenders parties thereto, and
CoBank, ACB, as Administrative Agent for said Lenders.

In response to the Borrower’s request for a Quoted Rate for a proposed Quoted
Rated Borrowing under the Credit Agreement, (the “Proposed Borrowing”), CoBank,
ACB, as Administrative Agent, hereby notifies the Borrower as required by
Section 2.02(d) of the Credit Agreement of the following Quoted Rate for the
following Proposed Borrowing:

 

Date of Borrowing

  

Aggregate Amount

    

Interest Period

  

Quoted Rate

 

            , 20    

   $                              % 

 

A-3-1



--------------------------------------------------------------------------------

Very truly yours,   COBANK, ACB, as Administrative Agent   By:  

 

  Name:     Title:  

 

A-3-2



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF QUOTED RATE ACCEPTANCE/NOTICE OF QUOTED RATE BORROWING

CoBank, ACB,

as Administrative Agent

Electronic Mail: agencybank@cobank.com

Facsimile: 303-740-4100

[Date]

Attention: Agency Department

Ladies and Gentlemen:

The undersigned, Weyerhaeuser Company, refers to the Credit Agreement, dated as
of September 13, 2013 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
Weyerhaeuser Company (the “Borrower”), certain Lenders parties thereto, and
CoBank, ACB, as Administrative Agent for said Lenders, and hereby accepts the
Administrative Agent’s proposed Quoted Rate Quote attached hereto as Exhibit A
for the proposed Quoted Rate Borrowing under the Credit Agreement described in
Exhibit A, and in that connection acknowledges that such acceptance is deemed a
notice for a Quoted Rate Borrowing and sets forth below the remittance
instructions for such Quoted Rate Borrowing as required by Section 2.02(d) of
the Credit Agreement:

Proceeds of the Quoted Rate Borrowing are to be wire – transferred in accordance
with the following instructions:

 

 

 

 

 

 

 

A-4-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that, as of the Quoted Rate Borrowing described
on Exhibit A for which the Administrative Agent’s Quoted Rate is herein
accepted, all the applicable conditions contained in Section 4.02 of the Credit
Agreement have been satisfied (or waived pursuant to Section 9.08 of the Credit
Agreement).

 

Very truly yours, Weyerhaeuser Company By  

 

Name:   Title:  

By its signature below, CoBank, ACB, as Administrative Agent, hereby confirms
the Borrower’s acceptance of the Quoted Rate set forth above:

 

Confirmed: COBANK, ACB, as Administrative Agent By:  

 

Name:   Title:  

 

A-4-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Weyerhaeuser Company

 

Agent    CoBank, ACB       Closing Contact:    Address:   

 

        

 

  

 

      Telephone:   

 

  

 

      Facsimile:   

 

  

 

      E-mail:   

 

  

 

           

 

        

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

Tax ID Number:                                       
                                         
                                                     

Signature Block Information:                                       
                                                                          

 

•   Signing Credit Agreement

  

 

Yes     

 

     

 

No    

 

              

•   Coming in via Assignment

  

 

Yes     

 

     

 

No    

 

  

Type of Lender:

Bank ¨Asset Manager ¨Broker/Dealer ¨CLO/CDO ¨Finance Company ¨Hedge Fund
¨Insurance ¨Mutual Fund ¨Pension Fund ¨Other Regulated Investment Fund ¨Special
Purpose Vehicle ¨ Other-please specify) ¨

Lender Parent:                                                                
                                         
                                         
                                                

 

Domestic Address      Eurodollar Address

 

    

 

 

    

 

 

    

 

 

B-1



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

     

Primary Credit Contact

        

Secondary Credit Contact

Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.

Name:

  

 

     

 

Company:

  

 

     

 

Title:

  

 

     

 

Address:

  

 

     

 

  

 

     

 

Telephone:

  

 

     

 

Facsimile:

  

 

     

 

E-Mail Address:

  

 

     

 

    

Primary Credit Contact

        

Secondary Credit Contact

Name:

  

 

     

 

Company:

  

 

     

 

Title:

  

 

     

 

Address:

  

 

     

 

  

 

     

 

Telephone:

  

 

     

 

Facsimile:

  

 

     

 

E-Mail Address:

  

 

     

 

 

B-2



--------------------------------------------------------------------------------

Lender’s Domestic Wire

Instructions

 

Bank Name:  

 

ABA/Routing No.:  

 

Account Name:  

 

Account No.:  

 

FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:  

 

 

Lender’s Foreign Wire

Instructions

 

Currency:  

 

Bank Name:  

 

Swift/Routing No.:  

 

Account Name:  

 

Account No.:  

 

FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:

 

 

 

B-3



--------------------------------------------------------------------------------

Agent’s Wire Instructions

 

Bank Name:  

CoBank, ACB

ABA/Routing No.:  

 

Account Name:  

 

Account No.:  

 

FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:  

 

 

B-4



--------------------------------------------------------------------------------

Tax Documents      

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the $550,000,000 Credit Agreement dated as of September 13,
2013 (the “Credit Agreement”), among Weyerhaeuser Company, a Washington
corporation (the “Borrower”), the lenders party thereto from time to time (the
“Lenders”) and CoBank ACB, as Administrative Agent. Terms defined in the Credit
Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth on the Schedule attached hereto,
the interests set forth on the Schedule attached hereto (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on the Schedule attached
hereto in the Commitment of the Assignor on the Effective Date and the Loans
owing to the Assignor which are outstanding on the Effective Date, together with
unpaid interest accrued on the assigned Loans to the Effective Date and the
amount, if any, set forth on the Schedule attached hereto of the Fees accrued to
the Effective Date for the account of the Assignor. Each of the Assignor and the
Assignee hereby agrees to be bound by Section 9.04 of the Credit Agreement, a
copy of which has been received by each such party and the Assignor represents
and warrants that it is the legal and beneficial owner of the interest being
assigned and that such interest is free and clear of any lien or adverse claim.
From and after the Effective Date, (i) the Assignee shall be a party to and be
bound by the provisions of the Credit Agreement and, to the extent of the
interest assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) the forms specified in Section 2.17(g) and (j) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, an Administrative Questionnaire
in the form of Exhibit B to the Credit Agreement and (iii) a processing and
recordation fee of $3,500.

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

Date of Assignment:                                       
                                                 

 

C-1



--------------------------------------------------------------------------------

The terms set forth above and on the Schedule attached hereto are hereby agreed
to:     Accepted:                     , as Assignor,     CoBank, ACB, as
Administrative Agent By:  

 

    By:  

 

Name:       Name:   Title:       Title:                       , as Assignee    
Weyerhaeuser Company, as Borrower       By:  

 

By:  

 

    Name:   Name:       Title:   Title:        

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C

Schedule to Assignment and Acceptance

 

Legal Name of Assignor:    

 

Legal Name of Assignee:    

 

Assignee’s Address for Notices:    

 

 

Effective Date of Assignment
(may not be fewer than 5 Business Days after the Date of Assignment, unless
waived by the Administrative Agent):

   

 

 

Facility

  Principal Amount Assigned     Percentage Assigned of
Commitment thereunder (set
forth, to at least 8 decimals) as
a percentage of the aggregate
Commitments of all Lenders
thereunder  

Loans:

    $                                                   % 

Commitments:

    $                                                   % 

Fees Assigned (if any):

    $                                                   % 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF CERTIFICATION OF FINANCIAL STATEMENTS

This is to certify that the consolidated statements attached hereto required by
Section 5.04 of the $550,000,000 Credit Agreement dated as of September 13, 2013
by and among Weyerhaeuser Company, the Lenders party thereto from time to time,
CoBank, ACB as Administrative Agent (the “Credit Agreement”; capitalized terms
used herein without definition shall have the meanings given them in the Credit
Agreement), fairly present the financial position and results of operations of
Weyerhaeuser Company and its consolidated Subsidiaries as of             ,
20     and for the period then ended on a consolidated basis in accordance with
GAAP consistently applied except as noted therein.

Dated:             , 20    

 

WEYERHAEUSER COMPANY By  

 

Name:   Title:  

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY THAT:

(i) We are the duly elected                      and                      of
Weyerhaeuser Company, a Washington corporation (“Weyerhaeuser”);

(ii) We have reviewed the terms of the $550,000,000 Credit Agreement dated as of
September 13. 2013, by and among Weyerhaeuser, the Lenders party thereto from
time to time, CoBank, ACB, as Administrative Agent (the “Credit Agreement”;
capitalized terms used herein without definition shall have the meanings given
them in the Credit Agreement), and we have made, or have caused to be made under
our supervision, a detailed review of the transactions and conditions of
Weyerhaeuser and its Subsidiaries during the accounting period covered by the
attached financial statements; and

(iii) [No Event of Default or Default has occurred.] [An Event of Default or
Default has occurred. [If so, specify the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto.]]

Describe below (or in a separate attachment to this Officers’ Certificate) the
exceptions, if any, to paragraph (iii) by listing, in detail, the nature of the
condition or event and the period during which it has existed:

 

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 hereto and the financial statements delivered with this
Officers’ Certificate in support hereof, are made and delivered this      day of
            , 20     pursuant to Subsection 5.04(c) of the Credit Agreement.

 

Dated:             , 20         WEYERHAEUSER COMPANY     By  

 

    Name:       Title:       By  

 

    Name:       Title:  

 

D-2-1



--------------------------------------------------------------------------------

ATTACHMENT NO. 1 TO

COMPLIANCE CERTIFICATE FOR

WEYERHAEUSER COMPANY AND RESTRICTED SUBSIDIARIES

COMPLIANCE WITH COVENANTS

AS OF             , 20    

($000’s Omitted Except Ratio Amounts)

Section 6.01(d) - Debt Ratio as of             , 20    

 

1. Total Funded Indebtedness:

 

  a. Short Term Indebtedness (inclusive of Notes Payable and Commercial Paper)

 

  b. Current Maturities of Long Term Indebtedness and Capital Lease Obligations

 

  c. Long Term Indebtedness:

 

  (1) Senior Long Term Indebtedness

 

  (2) Capital Lease Obligations

 

  (3) Subordinated Indebtedness

Total Long Term Indebtedness (1+2+3)

 

  d. Indebtedness of Unrestricted Subsidiaries

 

  e. Indebtedness of WRECO and its consolidated Subsidiaries

 

  f. Other Indebtedness

Total Funded Indebtedness (a+b+c-d-e+f)

 

2. Total Adjusted Shareholders’ Interest:

 

  g. Preferred, Preference and Common Shares

 

  h. Other Capital and Retained Earnings (plus or minus)

 

  i. Treasury Stock

 

  j. Investments in Unrestricted Subsidiaries

 

  k. Investments by Weyerhaeuser and its consolidated Subsidiaries in WRECO and
its consolidated Subsidiaries

 

  l. Adjustment related to impact of Accounting Standards Codification Topic 715

Total Adjusted Shareholders’ Interest (g+h*-i-j-k+l*)

 

3. Total Capitalization (1+2)

 

4. Actual Debt Ratio (1/3)

Required Debt Ratio 65%

Section 6.01(e) – Net Worth as of             , 20    

Total Adjusted Shareholders’ Interest (See item 2 above)

Required Total Adjusted Shareholders’ Interest $[        ]

 

* Adjustments pursuant to h and l may be negative or positive.

 

D-2-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PROMISSORY NOTE

[                    ,             ]

FOR VALUE RECEIVED, WEYERHAEUSER COMPANY, a Washington corporation (the
“Borrower”), hereby promises to pay to[                    ] (or its registered
assigns) (the “Lender”), at the office of CoBank, ACB (the “Agent”),
[                    ] on the Maturity Date as defined in the $550,000,000
Credit Agreement dated as of September 13, 2013 (as it may hereafter be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
the Borrower, the Lenders, named therein, CoBank ACB, as Administrative Agent,
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, in lawful money of the United States
of America in same day funds, and to pay interest from the date hereof on the
principal amount hereof from time to time outstanding, in like funds, at said
office, at a rate or rates per annum and payable on such dates as determined
pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal of
its borrowings and, to the extent permitted by law, overdue interest from their
due dates at a rate or rates determined as set forth in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that any failure of the holder hereof to make such a notation
or any error in such notation shall not in any manner affect the obligation of
the Borrower to make payments of principal and interest with respect to the
Borrower’s borrowings in accordance with the terms of this Note and the Credit
Agreement.

This Note is one of the promissory notes referred to in the Credit Agreement
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for mandatory and, in
certain circumstances, optional prepayment of the principal hereof prior to the
maturity thereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

E-1



--------------------------------------------------------------------------------

WEYERHAEUSER COMPANY By  

 

Name:   Title:  

 

E-2



--------------------------------------------------------------------------------

Loans and Payments

 

Amount

and Type

of Loan

 

Interest

Period

 

Principal

 

Unpaid

Interest

 

Name of

Principal

Balance

of Note

 

Person

Making

Notation

                                                 

 

E-3